Due to filesize constraints, this filing is being made in 6 related submissions. This submission is the 4th of the 6 related submissions. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N -PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01944 Principal Variable Contracts Funds, Inc. (Exact name of registrant as specified in charter) 711 High Street Des Moines, IA 50392 (Address of principal executive offices) (Zip code) MICHAEL D. ROUGHTON Copy to: The Principal Financial Group John W. Blouch, Esq. Des Moines, Iowa 50392-0300 Drinker Biddle & Reath, LLP 1treet, N.W. Washington, DC 20005-1209 (Name and address of agent for service) Registrant's telephone number, including area code: 515-248-3842 Date of fiscal year end: 12/31 Date of reporting period: 07/01/2010 - 06/30/2011 FUND: Principal Variable Contracts Funds, Inc. MidCap Growth Account I SUB ADVISOR: Mellon Capital Management Corporation Security ID Meeting Voted Vote Management Company Name Ticker on Ballot Date Proposal Proponent Yes/No Instruction Recommendation Marvell Technology Group Ltd MRVL G5876H105 08-Jul-10 Elect Ta-lin Hsu as Director Management Yes For For Marvell Technology Group Ltd MRVL G5876H105 08-Jul-10 Elect John G. Kassakian as Director Management Yes For For Marvell Technology Group Ltd MRVL G5876H105 08-Jul-10 Declassify the Board of Directors Management Yes For For Marvell Technology Group Ltd MRVL G5876H105 08-Jul-10 Adopt Simple Majority Vote for Election of Directors Management Yes For For Marvell Technology Group Ltd MRVL G5876H105 08-Jul-10 Approve Executive Incentive Bonus Plan Management Yes For For Marvell Technology Group Ltd MRVL G5876H105 08-Jul-10 Amend Omnibus Stock Plan Management Yes For For Marvell Technology Group Ltd MRVL G5876H105 08-Jul-10 Approve Auditors and Authorize Board to Fix Their Management Yes For For Remuneration CA, Inc. CA 12673P105 27-Jul-10 Elect Director Raymond J. Bromark Management Yes For For CA, Inc. CA 12673P105 27-Jul-10 Elect Director Gary J. Fernandes Management Yes For For CA, Inc. CA 12673P105 27-Jul-10 Elect Director Kay Koplovitz Management Yes For For CA, Inc. CA 12673P105 27-Jul-10 Elect Director Christopher B. Lofgren Management Yes For For CA, Inc. CA 12673P105 27-Jul-10 Elect Director William E. McCracken Management Yes For For CA, Inc. CA 12673P105 27-Jul-10 Elect Director Richard Sulpizio Management Yes For For CA, Inc. CA 12673P105 27-Jul-10 Elect Director Laura S. Unger Management Yes For For CA, Inc. CA 12673P105 27-Jul-10 Elect Director Arthur F. Weinbach Management Yes For For CA, Inc. CA 12673P105 27-Jul-10 Elect Director Renato (Ron) Zambonini Management Yes For For CA, Inc. CA 12673P105 27-Jul-10 Ratify Auditors Management Yes For For CA, Inc. CA 12673P105 27-Jul-10 Amend Shareholder Rights Plan (Poison Pill) Management Yes For For CA, Inc. CA 12673P105 27-Jul-10 Adopt Policy on Bonus Banking Share Holder Yes Against Against Alliant Techsystems Inc. ATK 018804104 03-Aug-10 Elect Director Roxanne J. Decyk Management Yes For For Alliant Techsystems Inc. ATK 018804104 03-Aug-10 Elect Director Mark W. DeYoung Management Yes For For Alliant Techsystems Inc. ATK 018804104 03-Aug-10 Elect Director Martin C. Faga Management Yes For For Alliant Techsystems Inc. ATK 018804104 03-Aug-10 Elect Director Ronald R. Fogleman Management Yes For For Alliant Techsystems Inc. ATK 018804104 03-Aug-10 Elect Director April H. Foley Management Yes For For Alliant Techsystems Inc. ATK 018804104 03-Aug-10 Elect Director Tig H. Krekel Management Yes For For Alliant Techsystems Inc. ATK 018804104 03-Aug-10 Elect Director Douglas L. Maine Management Yes For For Alliant Techsystems Inc. ATK 018804104 03-Aug-10 Elect Director Roman Martinez IV Management Yes For For Alliant Techsystems Inc. ATK 018804104 03-Aug-10 Elect Director Mark H. Ronald Management Yes For For Alliant Techsystems Inc. ATK 018804104 03-Aug-10 Elect Director William G. Van Dyke Management Yes For For Alliant Techsystems Inc. ATK 018804104 03-Aug-10 Ratify Auditors Management Yes For For RF Micro Devices, Inc. RFMD 749941100 04-Aug-10 Elect Director Walter H. Wilkinson, Jr Management Yes For For RF Micro Devices, Inc. RFMD 749941100 04-Aug-10 Elect Director Robert A. Bruggeworth Management Yes For For RF Micro Devices, Inc. RFMD 749941100 04-Aug-10 Elect Director Daniel A. DiLeo Management Yes For For RF Micro Devices, Inc. RFMD 749941100 04-Aug-10 Elect Director Jeffery R. Gardner Management Yes For For RF Micro Devices, Inc. RFMD 749941100 04-Aug-10 Elect Director John R. Harding Management Yes For For RF Micro Devices, Inc. RFMD 749941100 04-Aug-10 Elect Director Masood A. Jabbar Management Yes For For RF Micro Devices, Inc. RFMD 749941100 04-Aug-10 Elect Director Casimir S. Skrzypczak Management Yes For For RF Micro Devices, Inc. RFMD 749941100 04-Aug-10 Elect Director Erik H. Van Der Kaay Management Yes For For RF Micro Devices, Inc. RFMD 749941100 04-Aug-10 Amend Qualified Employee Stock Purchase Plan Management Yes For For RF Micro Devices, Inc. RFMD 04-Aug-10 Amend Omnibus Stock Plan Management Yes For For RF Micro Devices, Inc. RFMD 04-Aug-10 Ratify Auditors Management Yes For For Polo Ralph Lauren Corporation RL 05-Aug-10 Elect Director Frank A. Bennack, Jr Management Yes For For Polo Ralph Lauren Corporation RL 05-Aug-10 Elect Director Joel L. Fleishman Management Yes For For Polo Ralph Lauren Corporation RL 05-Aug-10 Elect Director Steven P. Murphy Management Yes For For Polo Ralph Lauren Corporation RL 05-Aug-10 Approve Omnibus Stock Plan Management Yes Against For Polo Ralph Lauren Corporation RL 05-Aug-10 Ratify Auditors Management Yes For For Forest Laboratories, Inc. FRX 09-Aug-10 Elect Director Howard Solomon Management Yes For For Forest Laboratories, Inc. FRX 09-Aug-10 Elect Director Lawrence S. Olanoff Management Yes For For Forest Laboratories, Inc. FRX 09-Aug-10 Elect Director Nesli Basgoz Management Yes For For Forest Laboratories, Inc. FRX 09-Aug-10 Elect Director William J. Candee Management Yes For For Forest Laboratories, Inc. FRX 09-Aug-10 Elect Director George S. Cohan Management Yes For For Forest Laboratories, Inc. FRX 09-Aug-10 Elect Director Dan L. Goldwasser Management Yes For For Forest Laboratories, Inc. FRX 09-Aug-10 Elect Director Kenneth E. Goodman Management Yes For For Forest Laboratories, Inc. FRX 09-Aug-10 Elect Director Lester B. Salans Management Yes For For Forest Laboratories, Inc. FRX 09-Aug-10 Elect Director Peter J. Zimetbaum Management Yes For For Forest Laboratories, Inc. FRX 09-Aug-10 Amend Omnibus Stock Plan Management Yes For For Forest Laboratories, Inc. FRX 09-Aug-10 Advisory Vote to Ratify Named Executive Officers' Management Yes For For Compensation Forest Laboratories, Inc. FRX 09-Aug-10 Ratify Auditors Management Yes For For Forest Laboratories, Inc. FRX 09-Aug-10 Reimburse Proxy Contest Expenses Share Holder Yes For Against Xilinx, Inc. XLNX 11-Aug-10 Elect Director Philip T. Gianos Management Yes For For Xilinx, Inc. XLNX 11-Aug-10 Elect Director Moshe N. Gavrielov Management Yes For For Xilinx, Inc. XLNX 11-Aug-10 Elect Director John L. Doyle Management Yes For For Xilinx, Inc. XLNX 11-Aug-10 Elect Director Jerald G. Fishman Management Yes For For Xilinx, Inc. XLNX 11-Aug-10 Elect Director William G. Howard, Jr. Management Yes For For Xilinx, Inc. XLNX 11-Aug-10 Elect Director J. Michael Patterson Management Yes For For Xilinx, Inc. XLNX 11-Aug-10 Elect Director Albert A. Pimentel Management Yes For For Xilinx, Inc. XLNX 11-Aug-10 Elect Director Marshall C. Turner Management Yes For For Xilinx, Inc. XLNX 11-Aug-10 Elect Director Elizabeth W. Vanderslice Management Yes For For Xilinx, Inc. XLNX 11-Aug-10 Amend Qualified Employee Stock Purchase Plan Management Yes For For Xilinx, Inc. XLNX 11-Aug-10 Amend Omnibus Stock Plan Management Yes For For Xilinx, Inc. XLNX 11-Aug-10 Ratify Auditors Management Yes For For FUND: Principal Variable Contracts Funds, Inc.  Money Market Account SUB-ADVISOR: Principal Global Investors Vote Summary Report July 1, 2010- June 30, 2011 Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Proponent Voted 7/1/10- No proxies were voted during this time period 6/30/11 FUND: Principal Variable Contracts Funds, Inc.  Capital Appreciation Account SUB-ADVISOR: Edge Asset Management, Inc. ACTUATE CORPORATION Ticker: BIRT Security ID: 00508B102 Meeting Date: MAY 25, 2011 Meeting Type: Annual Record Date: MAR 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter I. Cittadini For For Management Elect Director Kenneth E. Marshall For For Management Elect Director Nicolas C. Nierenberg For For Management Elect Director Arthur C. Patterson For For Management Elect Director Steven D. Whiteman For For Management Elect Director Raymond L. Ocampo, Jr. For For Management Elect Director Timothy B. Yeaton For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management ADOBE SYSTEMS INCORPORATED Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 21, 2011 Meeting Type: Annual Record Date: FEB 25, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert K. Burgess For For Management 2 Elect Director Daniel Rosensweig For For Management 3 Elect Director Robert Sedgewick For For Management 4 Elect Director John E. Warnock For For Management 5 Amend Qualified Employee Stock Purchase For For Management Plan 6 Approve Executive Incentive Bonus Plan For For Management 7 Ratify Auditors For For Management 8 Declassify the Board of Directors For For Management 9 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 10 Advisory Vote on Say on Pay Frequency One Year One Year Management ALASKA AIR GROUP, INC. Ticker: ALK Security ID: 011659109 Meeting Date: MAY 17, 2011 Meeting Type: Annual Record Date: MAR 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William S. Ayer For For Management 2 Elect Director Patricia M. Bedient For For Management 3 Elect Director Marion C. Blakey For For Management 4 Elect Director Phyllis J. Campbell For For Management 5 Elect Director Jessie J. Knight, Jr. For For Management 6 Elect Director R. Marc Langland For For Management 7 Elect Director Dennis F. Madsen For For Management 8 Elect Director Byron I. Mallott For For Management 9 Elect Director J. Kenneth Thompson For For Management 10 Elect Director Bradley D. Tilden For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Advisory Vote on Say on Pay Frequency One Year One Year Management 14 Provide Right to Act by Written Consent Against Against Management 15 Amend Omnibus Stock Plan For For Management ALEXANDRIA REAL ESTATE EQUITIES, INC. Ticker: ARE Security ID: 015271109 Meeting Date: MAY 25, 2011 Meeting Type: Annual Record Date: MAR 31, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Joel S. Marcus For For Management Elect Director Richard B. Jennings For For Management Elect Director John L. Atkins, III For For Management Elect Director Richard H. Klein For For Management Elect Director James H. Richardson For For Management Elect Director Martin A. Simonetti For For Management Elect Director Alan G. Walton For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management ALLERGAN, INC. Ticker: AGN Security ID: 018490102 Meeting Date: MAY 03, 2011 Meeting Type: Annual Record Date: MAR 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Deborah Dunsire For For Management 2 Elect Director Trevor M. Jones For For Management 3 Elect Director Louis J. Lavigne, Jr. For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency Three One Year Management Years 7 Approve Executive Incentive Bonus Plan For For Management 8 Approve Omnibus Stock Plan For For Management 9 Declassify the Board of Directors For For Management AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: JUN 07, 2011 Meeting Type: Annual Record Date: APR 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jeffrey P. Bezos For For Management 2 Elect Director Tom A. Alberg For For Management 3 Elect Director John Seely Brown For For Management 4 Elect Director William B. Gordon For For Management 5 Elect Director Alain Monie For For Management 6 Elect Director Jonathan J. Rubinstein For For Management 7 Elect Director Thomas O. Ryder For For Management 8 Elect Director Patricia Q. Stonesifer For For Management 9 Ratify Auditors For For Management 10 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 11 Advisory Vote on Say on Pay Frequency Three One Year Management Years 12 Amend Bylaws Call Special Meetings Against For Shareholder 13 Report on Climate Change Against For Shareholder AMBASSADORS GROUP, INC. Ticker: EPAX Security ID: 023177108 Meeting Date: MAY 12, 2011 Meeting Type: Annual Record Date: MAR 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Daniel G. Byrne For For Management Elect Director Rafer L. Johnson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years AMN HEALTHCARE SERVICES, INC. Ticker: AHS Security ID: 001744101 Meeting Date: DEC 15, 2010 Meeting Type: Special Record Date: OCT 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Conversion of Securities For For Management 2 Adjourn Meeting For For Management AMN HEALTHCARE SERVICES, INC. Ticker: AHS Security ID: 001744101 Meeting Date: APR 12, 2011 Meeting Type: Annual Record Date: MAR 03, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director R. Jeffrey Harris For For Management 2 Elect Director Michael M.E. Johns For For Management 3 Elect Director Martha H. Marsh For For Management 4 Elect Director Susan R. Salka For For Management 5 Elect Director Andrew M. Stern For For Management 6 Elect Director Paul E. Weaver For For Management 7 Elect Director Douglas D. Wheat For Against Management 8 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 9 Advisory Vote on Say on Pay Frequency One Year One Year Management 10 Ratify Auditors For For Management APACHE CORPORATION Ticker: APA Security ID: 037411105 Meeting Date: MAY 05, 2011 Meeting Type: Annual Record Date: MAR 07, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director G. Steven Farris For For Management 2 Elect Director Randolph M. Ferlic For For Management 3 Elect Director A.D. Frazier, Jr. For For Management 4 Elect Director John A. Kocur For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 7 Advisory Vote on Say on Pay Frequency One Year One Year Management 8 Increase Authorized Common Stock For For Management 9 Increase Authorized Preferred Stock For For Management 10 Approve Omnibus Stock Plan For For Management APOGEE ENTERPRISES, INC. Ticker: APOG Security ID: 037598109 Meeting Date: JUN 22, 2011 Meeting Type: Annual Record Date: MAY 03, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert J. Marzec For For Management Elect Director Stephen C. Mitchell For For Management Elect Director David E. Weiss For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Non-Employee Director Omnibus For For Management Stock Plan 6 Ratify Auditors For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 23, 2011 Meeting Type: Annual Record Date: DEC 27, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William V. Campbell For For Management Elect Director Millard S. Drexler For For Management Elect Director Albert A. Gore, Jr. For For Management Elect Director Steven P. Jobs For For Management Elect Director Andrea Jung For For Management Elect Director Arthur D. Levinson For For Management Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Policy on Succession Planning Against For Shareholder 6 Require a Majority Vote for the Against For Shareholder Election of Directors APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: MAR 08, 2011 Meeting Type: Annual Record Date: JAN 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Aart J. De Geus For For Management Elect Director Stephen R. Forrest For For Management Elect Director Thomas J. Iannotti For For Management Elect Director Susan M. James For For Management Elect Director Alexander A. Karsner For For Management Elect Director Gerhard H. Parker For For Management Elect Director Dennis D. Powell For For Management Elect Director Willem P. Roelandts For For Management Elect Director James E. Rogers For For Management Elect Director Michael R. Splinter For For Management Elect Director Robert H. Swan For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management APTARGROUP, INC. Ticker: ATR Security ID: 038336103 Meeting Date: MAY 04, 2011 Meeting Type: Annual Record Date: MAR 10, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George L. Fotiades For For Management Elect Director King W. Harris For For Management Elect Director Peter H. Pfeiffer For For Management Elect Director Joanne C. Smith For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management ARCHER-DANIELS-MIDLAND COMPANY Ticker: ADM Security ID: 039483102 Meeting Date: NOV 04, 2010 Meeting Type: Annual Record Date: SEP 09, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director George W. Buckley For For Management 2 Elect Director Mollie Hale Carter For For Management 3 Elect Director Pierre Dufour For For Management 4 Elect Director Donald E. Felsinger For For Management 5 Elect Director Victoria F. Haynes For For Management 6 Elect Director Antonio Maciel Neto For For Management 7 Elect Director Patrick J. Moore For For Management 8 Elect Director Thomas F. O'Neill For For Management 9 Elect Director Kelvin R. Westbrook For For Management 10 Elect Director Patricia A. Woertz For For Management 11 Ratify Auditors For For Management 12 Adopt Policy to Prohibit Political Against Against Shareholder Spending 13 Report on Political Contributions Against For Shareholder AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 29, 2011 Meeting Type: Annual Record Date: MAR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Randall L. Stephenson For For Management 2 Elect Director Gilbert F. Amelio For For Management 3 Elect Director Reuben V. Anderson For For Management 4 Elect Director James H. Blanchard For For Management 5 Elect Director Jaime Chico Pardo For For Management 6 Elect Director James P. Kelly For For Management 7 Elect Director Jon C. Madonna For For Management 8 Elect Director Lynn M. Martin For For Management 9 Elect Director John B. McCoy For For Management 10 Elect Director Joyce M. Roche For For Management 11 Elect Director Matthew K. Rose For For Management 12 Elect Director Laura D Andrea Tyson For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Advisory Vote on Say on Pay Frequency Three One Year Management Years 17 Report on Political Contributions Against For Shareholder 18 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 19 Provide Right to Act by Written Consent Against For Shareholder AUTODESK, INC. Ticker: ADSK Security ID: 052769106 Meeting Date: JUN 16, 2011 Meeting Type: Annual Record Date: APR 19, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carl Bass For For Management 2 Elect Director Crawford W. Beveridge For For Management 3 Elect Director J. Hallam Dawson For For Management 4 Elect Director Per-Kristian Halvorsen For For Management 5 Elect Director Sean M. Maloney For For Management 6 Elect Director Mary T. McDowell For For Management 7 Elect Director Lorrie M. Norrington For For Management 8 Elect Director Charles J. Robel For For Management 9 Elect Director Steven M. West For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management AVAGO TECHNOLOGIES LIMITED Ticker: AVGO Security ID: Y0486S104 Meeting Date: MAR 30, 2011 Meeting Type: Annual Record Date: FEB 09, 2011 # Proposal Mgt Rec Vote Cast Sponsor Reelect Hock E. Tan as Director For For Management Reelect Adam H. Clammer as Director For Against Management Reelect James A. Davidson as Director For Against Management Reelect James V. Diller as Director For For Management Reelect Kenneth Y. Hao as Director For Against Management Reelect John M. Hsuan as Director For For Management Reelect David Kerko as Director For Against Management Reelect Justine F. Lien as Director For For Management Reelect Donald Macleod as Director For For Management Reelect Bock Seng Tan as Director For For Management 2 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Approve Cash Compensation to Directors For For Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three One Year Management Years 6 Approve Issuance of Equity or For For Management Equity-Linked Securities with or without Preemptive Rights 7 Approve Repurchase of Up to 10 Percent For For Management of Issued Capital BARCLAYS PLC Ticker: BARC Security ID: 06738E204 Meeting Date: APR 27, 2011 Meeting Type: Annual Record Date: MAR 21, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Elect Alison Carnwath as Director For For Management 4 Elect Dambisa Moyo as Director For For Management 5 Re-elect Marcus Agius as Director For For Management 6 Re-elect David Booth as Director For For Management 7 Re-elect Sir Richard Broadbent as For For Management Director 8 Re-elect Fulvio Conti as Director For For Management 9 Re-elect Robert Diamond Jr as Director For For Management 10 Re-elect Simon Fraser as Director For For Management 11 Re-elect Reuben Jeffery III as Director For For Management 12 Re-elect Sir Andrew Likierman as For For Management Director 13 Re-elect Chris Lucas as Director For For Management 14 Re-elect Sir Michael Rake as Director For For Management 15 Re-elect Sir John Sunderland as For For Management Director 16 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors 17 Authorise Board to Fix Remuneration of For For Management Auditors 18 Approve EU Political Donations and For For Management Expenditure 19 Authorise Issue of Equity with For For Management Pre-emptive Rights 20 Authorise Issue of Equity without For For Management Pre-emptive Rights 21 Authorise Market Purchase For For Management 22 Authorise the Company to Call EGM with For For Management Two Weeks Notice 23 Approve Long-Term Incentive Plan For For Management 24 Amend Group Share Value Plan For For Management BECTON, DICKINSON AND COMPANY Ticker: BDX Security ID: 075887109 Meeting Date: FEB 01, 2011 Meeting Type: Annual Record Date: DEC 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Basil L. Anderson For For Management Elect Director Henry P. Becton, Jr. For For Management Elect Director Edward F. Degraan For For Management Elect Director C.M. Fraser-Liggett For For Management Elect Director Christopher Jones For For Management Elect Director Marshall O. Larsen For For Management Elect Director Edward J. Ludwig For For Management Elect Director Adel A.F. Mahmoud For For Management Elect Director Gary A. Mecklenburg For For Management Elect Director Cathy E. Minehan For Withhold Management Elect Director James F. Orr For For Management Elect Director Willard J. Overlock, Jr For For Management Elect Director Bertram L. Scott For For Management Elect Director Alfred Sommer For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency None One Year Management 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Provide for Cumulative Voting Against For Shareholder BERRY PETROLEUM COMPANY Ticker: BRY Security ID: 085789105 Meeting Date: MAY 11, 2011 Meeting Type: Annual Record Date: MAR 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director R. Busch III For For Management Elect Director W. Bush For For Management Elect Director S. Cropper For For Management Elect Director J. Gaul For For Management Elect Director S. Hadden For For Management Elect Director R. Heinemann For For Management Elect Director T. Jamieson For For Management Elect Director J. Keller For For Management Elect Director M. Reddin For For Management Elect Director M. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management BEST BUY CO., INC. Ticker: BBY Security ID: 086516101 Meeting Date: JUN 21, 2011 Meeting Type: Annual Record Date: APR 25, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ronald James For For Management Elect Director Sanjay Khosla For For Management Elect Director George L. Mikan III For For Management Elect Director Matthew H. Paull For For Management Elect Director Richard M. Schulze For For Management Elect Director Hatim A. Tyabji For For Management 2 Ratify Auditors For For Management 3 Change Range for Size of the Board For Against Management 4 Amend Omnibus Stock Plan For For Management 5 Approve Executive Incentive Bonus Plan For For Management 6 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 7 Advisory Vote on Say on Pay Frequency Three One Year Management Years 8 Declassify the Board of Directors Against For Shareholder BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 03, 2011 Meeting Type: Annual Record Date: MAR 10, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director L. Andreotti For For Management 2 Elect Director L.B. Campbell For For Management 3 Elect Director J.M. Cornelius For For Management 4 Elect Director L.J. Freeh For For Management 5 Elect Director L.H. Glimcher For For Management 6 Elect Director M. Grobstein For For Management 7 Elect Director L. Johansson For For Management 8 Elect Director A.J. Lacy For For Management 9 Elect Director V.L. Sato For For Management 10 Elect Director E. Sigal For For Management 11 Elect Director T.D. West, Jr. For For Management 12 Elect Director R.S. Williams For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 15 Advisory Vote on Say on Pay Frequency Three One Year Management Years 16 Increase Disclosure of Executive Against Against Shareholder Compensation 17 Provide Right to Act by Written Consent Against For Shareholder 18 Adopt Policy to Restrain Pharmaceutical Against Against Shareholder Price Increases CALIFORNIA WATER SERVICE GROUP Ticker: CWT Security ID: 130788102 Meeting Date: MAY 24, 2011 Meeting Type: Annual Record Date: MAR 31, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Diouglas M. Brown For For Management Elect Director Robert W. Foy For For Management Elect Director Edwin A. Guiles For For Management Elect Director Bonnie G. Hill For For Management Elect Director Thomas M. Krummel For For Management Elect Director Richard P. Magnuson For For Management Elect Director Linda R. Meier For For Management Elect Director Peter C. Nelson For For Management Elect Director Lester A. Snow For For Management Elect Director George A. Vera For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management 5 Eliminate Cumulative Voting For For Management 6 Increase Authorized Common Stock For For Management CAMPBELL SOUP COMPANY Ticker: CPB Security ID: 134429109 Meeting Date: NOV 18, 2010 Meeting Type: Annual Record Date: SEP 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Edmund M. Carpenter For For Management Elect Director Paul R. Charron For For Management Elect Director Douglas R. Conant For For Management Elect Director Bennett Dorrance For For Management Elect Director Harvey Golub For For Management Elect Director Lawrence C. Karlson For For Management Elect Director Randall W. Larrimore For For Management Elect Director Mary Alice D. Malone For For Management Elect Director Sara Mathew For For Management Elect Director Denise M. Morrison For For Management Elect Director William D. Perez For For Management Elect Director Charles R. Perrin For For Management Elect Director A. Barry Rand For For Management Elect Director Nick Shreiber For For Management Elect Director Archbold D. Van Beuren For For Management Elect Director Les C. Vinney For For Management Elect Director Charlotte C. Weber For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management CARNIVAL CORPORATION Ticker: CCL Security ID: 143658300 Meeting Date: APR 13, 2011 Meeting Type: Annual Record Date: FEB 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect Micky Arison As A Director Of For For Management Carnival Corporation And As A Director Of Carnival Plc 2 Reelect Sir Jonathon Band As A Director For For Management Of Carnival Corporation And As A Director Of Carnival Plc 3 Reelect Robert H. Dickinson As A For For Management Director Of Carnival Corporation And As A Director Of Carnival Plc 4 Reelect Arnold W. Donald As A Director For For Management Of Carnival Corporation And As A Director Of Carnival Plc 5 Reelect Pier Luigi Foschi As A Director For For Management Of Carnival Corporation And As A Director Of Carnival Plc 6 Reelect Howard S. Frank As A Director For For Management Of Carnival Corporation And As A Director Of Carnival Plc 7 Reelect Richard J. Glasier As A For For Management Director Of Carnival Corporation And As A Director Of Carnival Plc 8 Reelect Modesto A. Maidique As A For For Management Director Of Carnival Corporation And As A Director Of Carnival Plc 9 Reelect Sir John Parker As A Director For For Management Of Carnival Corporation And As A Director Of Carnival Plc 10 Reelect Peter G. Ratcliffe As A For For Management Director Of Carnival Corporation And As A Director Of Carnival Plc 11 Reelect Stuart Subotnick As A Director For For Management Of Carnival Corporation And As A Director Of Carnival Plc 12 Reelect Laura Weil As A Director Of For For Management Carnival Corporation And As A Director Of Carnival Plc 13 Reelect Randall J. Weisenburger As A For For Management Director Of Carnival Corporation And As A Director Of Carnival Plc 14 Reelect Uzi Zucker As A Director Of For For Management Carnival Corporation And As A Director Of Carnival Plc 15 Reappoint The UK Firm Of For For Management PricewaterhouseCoopers LLP As Independent Auditors For Carnival Plc And Ratify The U.S. Firm Of PricewaterhouseCoopers LLP As The Independent Auditor For Carnival Corporation 16 Authorize The Audit Committee Of For For Management Carnival Plc To Fix Remuneration Of The Independent Auditors Of Carnival Plc 17 Receive The UK Accounts And Reports Of For For Management The Directors And Auditors Of Carnival Plc For The Year Ended November 30, 18 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 19 Advisory Vote on Say on Pay Frequency One Year One Year Management 20 Approve Remuneration of Executive and For For Management Non-Executive Directors 21 Authorize Issue of Equity with For For Management Pre-emptive Rights 22 Authorize Issue of Equity without For For Management Pre-emptive Rights 23 Authorise Shares for Market Purchase For For Management 24 Approve Omnibus Stock Plan For For Management CASCADE CORPORATION Ticker: CASC Security ID: 147195101 Meeting Date: JUN 01, 2011 Meeting Type: Annual Record Date: APR 07, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter D. Nickerson For For Management Elect Director Robert C. Warren, Jr. For For Management Elect Director Henry W. Wessinger, II For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Ratify Auditors For For Management CEMEX S.A.B. DE C.V. Ticker: CX Security ID: 151290889 Meeting Date: FEB 24, 2011 Meeting Type: Annual/Special Record Date: JAN 24, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Article 8 of Company Bylaws For Against Management 2 Authorize Issuance of Convertible Bonds For For Management without Preemptive Rights 3 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year 2010 in Accordance with Mexican Securities Market Law; Accept Board Opinion on CEO Report; Present Reports of Audit and Corporate Practices Committees, Receive Report on Tax Obligations 2 Approve Allocation of Income For For Management 3 Authorize Increase in Variable Portion For Against Management of Capital via Capitalization of Reserves and Issuance of Treasury Shares 4 Approve Extension of the Current Stock For Against Management Option Plan for Directors, Officers and Employees until December 2013 5 Elect Directors, and Chairmen and For Against Management Members of the Audit, Corporate Practices and Finance Committees 6 Approve Remuneration of Directors and For For Management Members of the Audit, Corporate Practices and Finance Committees 7 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting CEMEX S.A.B. DE C.V. Ticker: CX Security ID: 151290889 Meeting Date: MAR 25, 2011 Meeting Type: Special Record Date: MAR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Cemex CPO; Amend For For Management First Clause of Issuance Transaction and Increase Amount of Cemex CPO to be subscribed subsequently in Accordance with Resolutions Adopted on the EGM of February 24, 2011 2 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 3 Approve Minutes of Meeting For For Management CF INDUSTRIES HOLDINGS, INC. Ticker: CF Security ID: 125269100 Meeting Date: MAY 11, 2011 Meeting Type: Annual Record Date: MAR 21, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stephen R. Wilson For For Management Elect Director Wallace W. Creek For For Management Elect Director William Davisson For For Management Elect Director Robert G. Kuhbach For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years 4 Ratify Auditors For For Management 5 Declassify the Board of Directors Against For Shareholder CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 25, 2011 Meeting Type: Annual Record Date: APR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director L.F. Deily For For Management 2 Elect Director R.E. Denham For For Management 3 Elect Director R.J. Eaton For For Management 4 Elect Director C. Hagel For For Management 5 Elect Director E. Hernandez For For Management 6 Elect Director G.L. Kirkland For For Management 7 Elect Director D.B. Rice For For Management 8 Elect Director K.W. Sharer For For Management 9 Elect Director C.R. Shoemate For For Management 10 Elect Director J.G. Stumpf For For Management 11 Elect Director R.D. Sugar For For Management 12 Elect Director C. Ware For For Management 13 Elect Director J.S. Watson For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Advisory Vote on Say on Pay Frequency One Year One Year Management 17 Request Director Nominee with Against For Shareholder Environmental Qualifications 18 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 19 Include Sustainability as a Performance Against Against Shareholder Measure for Senior Executive Compensation 20 Adopt Guidelines for Country Selection Against For Shareholder 21 Report on Financial Risks of Climate Against Against Shareholder Change 22 Report on Environmental Impacts of Against For Shareholder Natural Gas Fracturing 23 Report on Offshore Oil Wells and Spill Against Against Shareholder Mitigation Measures CHINA MOBILE LIMITED Ticker: 00941 Security ID: 16941M109 Meeting Date: MAY 19, 2011 Meeting Type: Annual Record Date: APR 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Directors' and Auditors' Reports 2 Approve Final Dividend For For Management 3a Reelect Xue Taohai as Director For For Management 3b Reelect Huang Wenlin as Director For For Management 3c Reelect Xu Long as Director For Against Management 3d Reelect Lo Ka Shui as Director For For Management 4 Reappoint KPMG as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 18, 2010 Meeting Type: Annual Record Date: SEP 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. Mcgeary For For Management 10 Elect Director Michael K. Powell For For Management 11 Elect Director Arun Sarin For For Management 12 Elect Director Steven M. West For For Management 13 Elect Director Jerry Yang For For Management 14 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 15 Ratify Auditors For For Management 16 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Environmental Sustainability 17 Report on Internet Fragmentation Against For Shareholder 18 Adopt Policy Prohibiting Sale of Against Against Shareholder Products in China if they Contribute to Human Rights Abuses CITY NATIONAL CORPORATION Ticker: CYN Security ID: 178566105 Meeting Date: APR 20, 2011 Meeting Type: Annual Record Date: FEB 22, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard L. Bloch For For Management Elect Director Bram Goldsmith For For Management Elect Director Ashok Israni For For Management Elect Director Kenneth Ziffren For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Declassify the Board of Directors Against For Shareholder CNOOC LTD. Ticker: 00883 Security ID: 126132109 Meeting Date: NOV 24, 2010 Meeting Type: Special Record Date: OCT 27, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Non-Exempt Continuing Connected For For Management Transactions 2 Approve Proposed Caps for Each Category For For Management of Non-Exempt Continuing Connected Transactions CNOOC LTD. Ticker: 00883 Security ID: 126132109 Meeting Date: MAY 27, 2011 Meeting Type: Annual Record Date: APR 26, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1a Accept Financial Statements and For For Management Statutory Reports 1b Declare Final Dividend For For Management 1c1 Reelect Wang Yilin as Non-Executive For For Management Director 1c2 Reelect Li Fanrong as Executive For For Management Director 1c3 Reelect Lawrence J. Lau as Independent For For Management Non-Executive Director 1c4 Reelect Wang Tao as Independent For For Management Non-Executive Director 1c5 Authorize Board to Fix Remuneration of For For Management Directors 1d Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 2a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 2b Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 2c Authorize Reissuance of Repurchased For Against Management Shares COLUMBIA SPORTSWEAR COMPANY Ticker: COLM Security ID: 198516106 Meeting Date: MAY 27, 2011 Meeting Type: Annual Record Date: MAR 23, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gertrude Boyle For For Management Elect Director Timothy P. Boyle For For Management Elect Director Sarah A. Bany For For Management Elect Director Murrey R. Albers For For Management Elect Director Stephen E. Babson For For Management Elect Director Andy D. Bryant For For Management Elect Director Edward S. George For For Management Elect Director Walter T. Klenz For For Management Elect Director Ronald E. Nelson For For Management Elect Director John W. Stanton For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management CON-WAY INC. Ticker: CNW Security ID: 205944101 Meeting Date: MAY 10, 2011 Meeting Type: Annual Record Date: MAR 21, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John J. Anton For For Management 2 Elect Director William R. Corbin For For Management 3 Elect Director Robert Jaunich II For For Management 4 Elect Director W. Keith Kennedy, Jr. For For Management 5 Elect Director Michael J. Murray For For Management 6 Elect Director Edith R. Perez For For Management 7 Elect Director John C. Pope For For Management 8 Elect Director William J. Schroeder For For Management 9 Elect Director Douglas W. Stotlar For For Management 10 Elect Director Peter W. Stott For For Management 11 Elect Director Chelsea C. White III For For Management 12 Amend Omnibus Stock Plan For For Management 13 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 14 Advisory Vote on Say on Pay Frequency One Year One Year Management 15 Ratify Auditors For For Management COPART, INC. Ticker: CPRT Security ID: 217204106 Meeting Date: DEC 02, 2010 Meeting Type: Annual Record Date: OCT 04, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Willis J. Johnson For For Management Elect Director A. Jayson Adair For For Management Elect Director Matt Blunt For For Management Elect Director Steven D. Cohan For For Management Elect Director Daniel J. Englander For For Management Elect Director James E. Meeks For For Management Elect Director Thomas W. Smith For For Management 2 Ratify Auditors For For Management CORNING INCORPORATED Ticker: GLW Security ID: 219350105 Meeting Date: APR 28, 2011 Meeting Type: Annual Record Date: FEB 24, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John Seely Brown For Against Management 2 Elect Director John A. Canning, Jr. For For Management 3 Elect Director Gordon Gund For Against Management 4 Elect Director Kurt M. Landgraf For Against Management 5 Elect Director H. Onno Ruding For Against Management 6 Elect Director Glenn F. Tilton For For Management 7 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 8 Advisory Vote on Say on Pay Frequency One Year One Year Management 9 Ratify Auditors For For Management 10 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 27, 2011 Meeting Type: Annual Record Date: NOV 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Susan L. Decker For For Management Elect Director Richard M. Libenson For For Management Elect Director John W. Meisenbach For For Management Elect Director Charles T. Munger For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years CRANE CO. Ticker: CR Security ID: 224399105 Meeting Date: APR 18, 2011 Meeting Type: Annual Record Date: FEB 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director E. Thayer Bigelow For For Management 2 Elect Director Philip R. Lochner, Jr. For For Management 3 Elect Director Ronald F. McKenna For For Management 4 Ratify Auditors For For Management 5 Approve Executive Incentive Bonus Plan For For Management 6 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 7 Advisory Vote on Say on Pay Frequency One Year One Year Management CVS CAREMARK CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 11, 2011 Meeting Type: Annual Record Date: MAR 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edwin M. Banks For For Management 2 Elect Director C. David Brown II For For Management 3 Elect Director David W. Dorman For For Management 4 Elect Director Anne M. Finucane For For Management 5 Elect Director Kristen Gibney Williams For For Management 6 Elect Director Marian L. Heard For For Management 7 Elect Director Larry J. Merlo For For Management 8 Elect Director Jean-Pierre Millon For For Management 9 Elect Director Terrence Murray For For Management 10 Elect Director C.A. Lance Piccolo For For Management 11 Elect Director Richard J. Swift For For Management 12 Elect Director Tony L. White For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management 16 Report on Political Contributions Against For Shareholder 17 Provide Right to Act by Written Consent Against For Shareholder DAVITA INC. Ticker: DVA Security ID: 23918K108 Meeting Date: JUN 06, 2011 Meeting Type: Annual Record Date: APR 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Pamela M. Arway For For Management 2 Elect Director Charles G. Berg For For Management 3 Elect Director Willard W. Brittain, Jr. For For Management 4 Elect Director Carol Anthony Davidson For For Management 5 Elect Director Paul J. Diaz For For Management 6 Elect Director Peter T. Grauer For For Management 7 Elect Director John M. Nehra For For Management 8 Elect Director William L. Roper For For Management 9 Elect Director Kent J. Thiry For For Management 10 Elect Director Roger J. Valine For For Management 11 Amend Omnibus Stock Plan For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 14 Advisory Vote on Say on Pay Frequency One Year One Year Management 15 Provide Right to Act by Written Consent Against Against Shareholder DEAN FOODS COMPANY Ticker: DF Security ID: 242370104 Meeting Date: MAY 19, 2011 Meeting Type: Annual Record Date: MAR 23, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephen L. Green For For Management 2 Elect Director Joseph S. Hardin, Jr. For For Management 3 Elect Director John R. Muse For For Management 4 Amend Omnibus Stock Plan For For Management 5 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency Two Years One Year Management 7 Ratify Auditors For For Management 8 Adopt Anti Gross-up Policy Against For Shareholder DEERE & COMPANY Ticker: DE Security ID: 244199105 Meeting Date: FEB 23, 2011 Meeting Type: Annual Record Date: DEC 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charles O. Holliday, Jr. For For Management 2 Elect Director Dipak C. Jain For For Management 3 Elect Director Joachim Milberg For For Management 4 Elect Director Richard B. Myers For For Management 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Ratify Auditors For For Management DENDREON CORPORATION Ticker: DNDN Security ID: 24823Q107 Meeting Date: JUN 21, 2011 Meeting Type: Annual Record Date: APR 22, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard B. Brewer For For Management Elect Director Mitchell H. Gold For For Management Elect Director Pedro Granadillo For For Management Elect Director David C. Stump For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management DEVON ENERGY CORPORATION Ticker: DVN Security ID: 25179M103 Meeting Date: JUN 08, 2011 Meeting Type: Annual Record Date: APR 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert H. Henry For For Management Elect Director John A. Hill For For Management Elect Director Michael M. Kanovsky For For Management Elect Director Robert A. Mosbacher, Jr For For Management Elect Director J. Larry Nichols For For Management Elect Director Duane C. Radtke For For Management Elect Director Mary P. Ricciardello For For Management Elect Director John Richels For For Management 2 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Reduce Supermajority Vote Requirement For For Management 5 Amend Certificate of Incorporation For For Management 6 Ratify Auditors For For Management 7 Provide Right to Act by Written Consent Against For Shareholder DIONEX CORPORATION Ticker: DNEX Security ID: 254546104 Meeting Date: OCT 26, 2010 Meeting Type: Annual Record Date: SEP 07, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David L. Anderson For For Management Elect Director A. Blaine Bowman For For Management Elect Director Frank Witney For For Management Elect Director Roderick McGeary For For Management Elect Director Riccardo Pigliucci For For Management Elect Director Michael W. Pope For For Management 2 Ratify Auditors For For Management EAST WEST BANCORP, INC. Ticker: EWBC Security ID: 27579R104 Meeting Date: MAY 24, 2011 Meeting Type: Annual Record Date: MAR 31, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Iris S. Chan For For Management Elect Director Rudolph I. Estrada For For Management Elect Director Julia S. Gouw For For Management Elect Director Paul H. Irving For For Management Elect Director Andrew S. Kane For For Management Elect Director John Lee For For Management Elect Director Herman Y. Li For For Management Elect Director Jack C. Liu For For Management Elect Director Dominic Ng For For Management Elect Director Keith W. Renken For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management EBAY INC. Ticker: EBAY Security ID: 278642103 Meeting Date: APR 28, 2011 Meeting Type: Annual Record Date: MAR 17, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Fred D. Anderson For For Management 2 Elect Director Edward W. Barnholt For For Management 3 Elect Director Scott D. Cook For For Management 4 Elect Director John J. Donahoe For For Management 5 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Ratify Auditors For For Management 8 Reduce Supermajority Vote Requirement Against For Shareholder EDISON INTERNATIONAL Ticker: EIX Security ID: 281020107 Meeting Date: APR 28, 2011 Meeting Type: Annual Record Date: MAR 02, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jagjeet S. Bindra For For Management 2 Elect Director Vanessa C.L. Chang For For Management 3 Elect Director France A. Cordova For For Management 4 Elect Director Theodore F. Craver, Jr. For For Management 5 Elect Director Charles B. Curtis For For Management 6 Elect Director Bradford M. Freeman For For Management 7 Elect Director Luis G. Nogales For For Management 8 Elect Director Ronald L. Olson For For Management 9 Elect Director James M. Rosser For For Management 10 Elect Director Richard T. Schlosberg, For For Management III 11 Elect Director Thomas C. Sutton For For Management 12 Elect Director Brett White For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management 16 Amend Omnibus Stock Plan For For Management ELECTRO SCIENTIFIC INDUSTRIES, INC. Ticker: ESIO Security ID: 285229100 Meeting Date: AUG 12, 2010 Meeting Type: Annual Record Date: JUN 07, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Frederick A. Ball For For Management Elect Director Nicholas Konidaris For For Management Elect Director Robert R. Walker For For Management Elect Director David Nierenberg For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management ENERGEN CORPORATION Ticker: EGN Security ID: 29265N108 Meeting Date: APR 27, 2011 Meeting Type: Annual Record Date: FEB 25, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kenneth W. Dewey For For Management Elect Director James T. McManus, II For For Management Elect Director David W. Wilson For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Report on Environmental Impacts of Against For Shareholder Natural Gas Fracturing ENERGY RECOVERY, INC . Ticker: ERII Security ID: 29270J100 Meeting Date: JUN 10, 2011 Meeting Type: Annual Record Date: APR 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert Yu Lang Mao For For Management Elect Director Thomas S. Rooney, Jr. For For Management Elect Director Dominique Trempont For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management ESSEX PROPERTY TRUST, INC. Ticker: ESS Security ID: 297178105 Meeting Date: MAY 17, 2011 Meeting Type: Annual Record Date: FEB 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David W. Brady For For Management Elect Director Byron A. Scordelis For For Management Elect Director Janice L. Sears For For Management Elect Director Claude J. Zinngrabe, Jr For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management EXPEDITORS INTERNATIONAL OF WASHINGTON, INC. Ticker: EXPD Security ID: 302130109 Meeting Date: MAY 04, 2011 Meeting Type: Annual Record Date: MAR 07, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mark A. Emmert For For Management 2 Elect Director R. Jordan Gates For For Management 3 Elect Director Dan P. Kourkoumelis For For Management 4 Elect Director Michael J. Malone For For Management 5 Elect Director John W. Meisenbach For For Management 6 Elect Director Peter J. Rose For For Management 7 Elect Director James L.k. Wang For For Management 8 Elect Director Robert R. Wright For For Management 9 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 10 Advisory Vote on Say on Pay Frequency One Year One Year Management 11 Approve Stock Option Plan For For Management 12 Ratify Auditors For For Management EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 25, 2011 Meeting Type: Annual Record Date: APR 06, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director M.J. Boskin For For Management Elect Director P. Brabeck-Letmathe For For Management Elect Director L.R. Faulkner For For Management Elect Director J.S. Fishman For For Management Elect Director K.C. Frazier For For Management Elect Director W.W. George For For Management Elect Director M.C. Nelson For For Management Elect Director S.J. Palmisano For For Management Elect Director S.S. Reinemund For For Management Elect Director R.W. Tillerson For For Management Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Require Independent Board Chairman Against For Shareholder 6 Report on Political Contributions Against For Shareholder 7 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 8 Adopt Policy on Human Right to Water Against Against Shareholder 9 Report on Environmental Impact of Oil Against For Shareholder Sands Operations in Canada 10 Report on Environmental Impacts of Against For Shareholder Natural Gas Fracturing 11 Report on Energy Technologies Against Against Shareholder Development 12 Adopt Quantitative GHG Goals for Against For Shareholder Products and Operations FEI COMPANY Ticker: FEIC Security ID: 30241L109 Meeting Date: MAY 12, 2011 Meeting Type: Annual Record Date: MAR 07, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Lawrence A. Bock For For Management Elect Director Arie Huijser For For Management Elect Director Don R. Kania For For Management Elect Director Thomas F. Kelly For For Management Elect Director Jan C. Lobbezoo For For Management Elect Director Gerhard H. Parker For For Management Elect Director James T. Richardson For For Management Elect Director Richard H. Wills For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency Three One Year Management Years FIDELITY NATIONAL FINANCIAL, INC. Ticker: FNF Security ID: 31620R105 Meeting Date: MAY 25, 2011 Meeting Type: Annual Record Date: MAR 30, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William P. Foley, II For For Management Elect Director Douglas K. Ammerman For For Management Elect Director Thomas M. Hagerty For For Management Elect Director Peter O. Shea, Jr. For For Management 2 Amend Omnibus Stock Plan For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Ratify Auditors For For Management FLIR SYSTEMS, INC. Ticker: FLIR Security ID: 302445101 Meeting Date: APR 29, 2011 Meeting Type: Annual Record Date: MAR 02, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William W. Crouch For For Management Elect Director Angus L. Macdonald For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three One Year Management Years FMC CORPORATION Ticker: FMC Security ID: 302491303 Meeting Date: APR 26, 2011 Meeting Type: Annual Record Date: MAR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward J. Mooney For For Management 2 Elect Director Enrique J. Sosa For For Management 3 Elect Director Vincent R. Volpe, Jr For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management FOREST LABORATORIES, INC. Ticker: FRX Security ID: 345838106 Meeting Date: AUG 09, 2010 Meeting Type: Annual Record Date: JUN 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Howard Solomon For For Management Elect Director Lawrence S. Olanoff For For Management Elect Director Nesli Basgoz For For Management Elect Director William J. Candee For For Management Elect Director George S. Cohan For For Management Elect Director Dan L. Goldwasser For For Management Elect Director Kenneth E. Goodman For For Management Elect Director Lester B. Salans For For Management Elect Director Peter J. Zimetbaum For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Ratify Auditors For For Management 5 Reimburse Proxy Contest Expenses Against For Shareholder FRANKLIN RESOURCES, INC. Ticker: BEN Security ID: 354613101 Meeting Date: MAR 15, 2011 Meeting Type: Annual Record Date: JAN 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Samuel H. Armacost For For Management 2 Elect Director Charles Crocker For For Management 3 Elect Director Joseph R. Hardiman For For Management 4 Elect Director Charles B. Johnson For For Management 5 Elect Director Gregory E. Johnson For For Management 6 Elect Director Rupert H. Johnson, Jr. For For Management 7 Elect Director Mark C. Pigott For For Management 8 Elect Director Chutta Ratnathicam For For Management 9 Elect Director Peter M. Sacerdote For For Management 10 Elect Director Laura Stein For For Management 11 Elect Director Anne M. Tatlock For Against Management 12 Elect Director Geoffrey Y. Yang For For Management 13 Ratify Auditors For For Management 14 Amend Omnibus Stock Plan For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Advisory Vote on Say on Pay Frequency Three One Year Management Years FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 15, 2011 Meeting Type: Annual Record Date: APR 19, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard C. Adkerson For For Management Elect Director Robert J. Allison, Jr. For For Management Elect Director Robert A. Day For For Management Elect Director Gerald J. Ford For For Management Elect Director H. Devon Graham, Jr. For For Management Elect Director Charles C. Krulak For For Management Elect Director Bobby Lee Lackey For For Management Elect Director Jon C. Madonna For For Management Elect Director Dustan E. McCoy For For Management Elect Director James R. Moffett For For Management Elect Director B.M. Rankin, Jr. For For Management Elect Director Stephen H. Siegele For For Management 2 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management 5 Request Director Nominee with Against For Shareholder Environmental Qualifications GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 27, 2011 Meeting Type: Annual Record Date: FEB 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director Ann M. Fudge For For Management 4 Elect Director Susan Hockfield For For Management 5 Elect Director Jeffrey R. Immelt For For Management 6 Elect Director Andrea Jung For For Management 7 Elect Director Alan G. Lafley For For Management 8 Elect Director Robert W. Lane For For Management 9 Elect Director Ralph S. Larsen For For Management 10 Elect Director Rochelle B. Lazarus For For Management 11 Elect Director James J. Mulva For For Management 12 Elect Director Sam Nunn For For Management 13 Elect Director Roger S. Penske For For Management 14 Elect Director Robert J. Swieringa For For Management 15 Elect Director James S. Tisch For For Management 16 Elect Director Douglas A. Warner III For For Management 17 Ratify Auditors For For Management 18 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 19 Advisory Vote on Say on Pay Frequency One Year One Year Management 20 Provide for Cumulative Voting Against For Shareholder 21 Performance-Based Equity Awards Against For Shareholder 22 Withdraw Stock Options Granted to Against Against Shareholder Executive Officers 23 Report on Climate Change Business Risk Against Against Shareholder 24 Report on Animal Testing and Plans for Against Against Shareholder Reduction GENERAL MILLS, INC. Ticker: GIS Security ID: 370334104 Meeting Date: SEP 27, 2010 Meeting Type: Annual Record Date: JUL 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Bradbury H. Anderson For For Management 2 Elect Director R. Kerry Clark For For Management 3 Elect Director Paul Danos For For Management 4 Elect Director William T. Esrey For For Management 5 Elect Director Raymond V. Gilmartin For For Management 6 Elect Director Judith Richards Hope For For Management 7 Elect Director Heidi G. Miller For For Management 8 Elect Director Hilda Ochoa-Brillembourg For For Management 9 Elect Director Steve Odland For For Management 10 Elect Director Kendall J. Powell For For Management 11 Elect Director Lois E. Quam For For Management 12 Elect Director Michael D. Rose For For Management 13 Elect Director Robert L. Ryan For For Management 14 Elect Director Dorothy A. Terrell For For Management 15 Approve Executive Incentive Bonus Plan For For Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 12, 2011 Meeting Type: Annual Record Date: MAR 16, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John F. Cogan For For Management Elect Director Etienne F. Davignon For For Management Elect Director James M. Denny For For Management Elect Director Carla A. Hills For For Management Elect Director Kevin E. Lofton For For Management Elect Director John W. Madigan For For Management Elect Director John C. Martin For For Management Elect Director Gordon E. Moore For For Management Elect Director Nicholas G. Moore For For Management Elect Director Richard J. Whitley For For Management Elect Director Gayle E. Wilson For For Management Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Reduce Supermajority Vote Requirement For For Management 5 Provide Right to Call Special Meeting For For Management 6 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 7 Advisory Vote on Say on Pay Frequency One Year One Year Management GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 02, 2011 Meeting Type: Annual Record Date: APR 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Larry Page For For Management Elect Director Sergey Brin For For Management Elect Director Eric E. Schmidt For For Management Elect Director L. John Doerr For For Management Elect Director John L. Hennessy For For Management Elect Director Ann Mather For For Management Elect Director Paul S. Otellini For For Management Elect Director K. Ram Shriram For For Management Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three One Year Management Years 6 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Environmental Sustainability 7 Reduce Supermajority Vote Requirement Against Against Shareholder 8 Report on Code of Conduct Compliance Against Against Shareholder GRANITE CONSTRUCTION INCORPORATED Ticker: GVA Security ID: 387328107 Meeting Date: MAY 20, 2011 Meeting Type: Annual Record Date: MAR 23, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director J. Fernando Niebla For For Management 2 Elect Director Gary M. Cusumano For For Management 3 Elect Director James H. Roberts For For Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Ratify Auditors For For Management HARLEY-DAVIDSON, INC. Ticker: HOG Security ID: 412822108 Meeting Date: APR 30, 2011 Meeting Type: Annual Record Date: MAR 10, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Barry K. Allen For For Management Elect Director R. John Anderson For For Management Elect Director Richard I. Beattie For For Management Elect Director George H. Conrades For For Management Elect Director Judson C. Green For For Management Elect Director Sara L. Levinson For For Management Elect Director N. Thomas Linebarger For For Management Elect Director George L. Miles, Jr. For For Management Elect Director Jochen Zeitz For Withhold Management 2 Reduce Supermajority Vote Requirement For For Management 3 Reduce Supermajority Vote Requirement For For Management 4 Reduce Supermajority Vote Requirement For For Management 5 Approve Executive Incentive Bonus Plan For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 8 Advisory Vote on Say on Pay Frequency One Year One Year Management 9 Adopt a Policy in which the Company Against For Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives without Shareholder Approval HCC INSURANCE HOLDINGS, INC. Ticker: HCC Security ID: 404132102 Meeting Date: MAY 26, 2011 Meeting Type: Annual Record Date: APR 06, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Judy C. Bozeman For For Management Elect Director Frank J. Bramanti For For Management Elect Director Walter M. Duer For For Management Elect Director James C. Flagg For For Management Elect Director Thomas M. Hamilton For For Management Elect Director Leslie S. Heisz For For Management Elect Director Deborah H. Midanek For For Management Elect Director John N. Molbeck Jr. For For Management Elect Director James E. Oesterreicher For For Management Elect Director Robert A. Rosholt For For Management Elect Director Christopher JB Williams For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management HCP, INC. Ticker: HCP Security ID: 40414L109 Meeting Date: APR 28, 2011 Meeting Type: Annual Record Date: MAR 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James F. Flaherty III For For Management 2 Elect Director Christine N. Garvey For For Management 3 Elect Director David B. Henry For For Management 4 Elect Director Lauralee E. Martin For For Management 5 Elect Director Michael D. McKee For For Management 6 Elect Director Peter L. Rhein For For Management 7 Elect Director Kenneth B. Roath For For Management 8 Elect Director Richard M. Rosenberg For For Management 9 Elect Director Joseph P. Sullivan For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management HEALTH NET, INC. Ticker: HNT Security ID: 42222G108 Meeting Date: MAY 18, 2011 Meeting Type: Annual Record Date: MAR 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mary Anne Citrino For For Management Elect Director Theodore F. Craver, Jr. For For Management Elect Director Vicki B. Escarra For For Management Elect Director Gale S. Fitzgerald For For Management Elect Director Parick Foley For For Management Elect Director Jay M. Gellert For For Management Elect Director Roger F. Greaves For For Management Elect Director Bruce G. Willison For For Management Elect Director Frederick C. Yeager For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Reduce Supermajority Vote Requirement For For Management HERTZ GLOBAL HOLDINGS, INC. Ticker: HTZ Security ID: 42805T105 Meeting Date: MAY 26, 2011 Meeting Type: Annual Record Date: APR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael J. Durham For For Management Elect Director Mark P. Frissora For For Management Elect Director David H. Wasserman For For Management Elect Director Henry C. Wolf For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years 4 Ratify Auditors For For Management HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 23, 2011 Meeting Type: Annual Record Date: JAN 24, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director M. L. Andreessen For For Management 2 Elect Director L. Apotheker For For Management 3 Elect Director L.T. Babbio, Jr. For Against Management 4 Elect Director S.M. Baldauf For Against Management 5 Elect Director S. Banerji For For Management 6 Elect Director R.L. Gupta For For Management 7 Elect Director J.H. Hammergren For For Management 8 Elect Director R.J. Lane For For Management 9 Elect Director G.M. Reiner For For Management 10 Elect Director P.F. Russo For For Management 11 Elect Director D. Senequier For For Management 12 Elect Director G.K. Thompson For Against Management 13 Elect Director M.C. Whitman For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 16 Advisory Vote on Say on Pay Frequency One Year One Year Management 17 Approve Qualified Employee Stock For For Management Purchase Plan 18 Amend Executive Incentive Bonus Plan For For Management INFORMATICA CORPORATION Ticker: INFA Security ID: 45666Q102 Meeting Date: MAY 26, 2011 Meeting Type: Annual Record Date: APR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mark A. Bertelsen For For Management 2 Elect Director A. Brooke Seawell For For Management 3 Elect Director Godfrey R. Sullivan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 7 Advisory Vote on Say on Pay Frequency One Year One Year Management INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 19, 2011 Meeting Type: Annual Record Date: MAR 21, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charlene Barshefsky For For Management 2 Elect Director Susan L. Decker For For Management 3 Elect Director John J. Donahoe For For Management 4 Elect Director Reed E. Hundt For For Management 5 Elect Director Paul S. Otellini For For Management 6 Elect Director James D. Plummer For For Management 7 Elect Director David S. Pottruck For For Management 8 Elect Director Jane E. Shaw For For Management 9 Elect Director Frank D. Yeary For For Management 10 Elect Director David B. Yoffie For For Management 11 Ratify Auditors For For Management 12 Amend Omnibus Stock Plan For For Management 13 Amend Qualified Employee Stock Purchase For For Management Plan 14 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 15 Advisory Vote on Say on Pay Frequency None One Year Management INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 26, 2011 Meeting Type: Annual Record Date: FEB 25, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A. J. P. Belda For For Management 2 Elect Director W. R. Brody For For Management 3 Elect Director K. I. Chenault For For Management 4 Elect Director M. L. Eskew For For Management 5 Elect Director S. A. Jackson For For Management 6 Elect Director A. N. Liveris For For Management 7 Elect Director W. J. McNerney, Jr. For For Management 8 Elect Director J. W. Owens For For Management 9 Elect Director S. J. Palmisano For For Management 10 Elect Director J. E. Spero For For Management 11 Elect Director S. Taurel For For Management 12 Elect Director L. H. Zambrano For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 15 Advisory Vote on Say on Pay Frequency Three One Year Management Years 16 Provide for Cumulative Voting Against For Shareholder 17 Report on Political Contributions Against For Shareholder 18 Report on Lobbying Expenses Against For Shareholder ITRON, INC. Ticker: ITRI Security ID: 465741106 Meeting Date: MAY 03, 2011 Meeting Type: Annual Record Date: FEB 25, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jon E. Eliassen For For Management 2 Elect Director Charles H. Gaylord Jr. For For Management 3 Elect Director Gary E. Pruitt For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management JACK IN THE BOX INC. Ticker: JACK Security ID: 466367109 Meeting Date: FEB 18, 2011 Meeting Type: Annual Record Date: DEC 21, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David L. Goebel For For Management Elect Director Murray H. Hutchison For For Management Elect Director Linda A. Lang For For Management Elect Director Michael W. Murphy For For Management Elect Director James M. Myers For For Management Elect Director David M. Tehle For For Management Elect Director Winifred M. Webb For For Management Elect Director John T. Wyatt For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency None One Year Management JACOBS ENGINEERING GROUP INC. Ticker: JEC Security ID: 469814107 Meeting Date: JAN 27, 2011 Meeting Type: Annual Record Date: DEC 01, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John F. Coyne For For Management 2 Elect Director Linda Fayne Levinson For For Management 3 Elect Director Craig L. Martin For For Management 4 Elect Director John P. Jumper For For Management 5 Ratify Auditors For For Management 6 Amend Qualified Employee Stock Purchase For For Management Plan 7 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 8 Advisory Vote on Say on Pay Frequency Three One Year Management Years JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 28, 2011 Meeting Type: Annual Record Date: MAR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary Sue Coleman For For Management 2 Elect Director James G. Cullen For For Management 3 Elect Director Ian E.L. Davis For For Management 4 Elect Director Michael M.e. Johns For For Management 5 Elect Director Susan L. Lindquist For For Management 6 Elect Director Anne M. Mulcahy For For Management 7 Elect Director Leo F. Mullin For For Management 8 Elect Director William D. Perez For For Management 9 Elect Director Charles Prince For For Management 10 Elect Director David Satcher For For Management 11 Elect Director William C. Weldon For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 14 Advisory Vote on Say on Pay Frequency One Year One Year Management 15 Adopt Policy to Restrain Pharmaceutical Against Against Shareholder Price Increases 16 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination Based on Applicant's Health Status 17 Adopt Animal-Free Training Methods Against Against Shareholder JOHNSON CONTROLS, INC. Ticker: JCI Security ID: 478366107 Meeting Date: JAN 26, 2011 Meeting Type: Annual Record Date: NOV 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Natalie A. Black For For Management Elect Director Robert A. Cornog For For Management Elect Director William H. Lacy For For Management Elect Director Stephen A. Roell For For Management 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Amend Executive Incentive Bonus Plan For Against Management 5 Amend Executive Incentive Bonus Plan For Against Management 6 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 7 Advisory Vote on Say on Pay Frequency Three One Year Management Years JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 17, 2011 Meeting Type: Annual Record Date: MAR 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Crandall C. Bowles For For Management 2 Elect Director Stephen B. Burke For For Management 3 Elect Director David M. Cote For For Management 4 Elect Director James S. Crown For For Management 5 Elect Director James Dimon For For Management 6 Elect Director Ellen V. Futter For For Management 7 Elect Director William H. Gray, III For For Management 8 Elect Director Laban P. Jackson, Jr. For For Management 9 Elect Director David C. Novak For For Management 10 Elect Director Lee R. Raymond For For Management 11 Elect Director William C. Weldon For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 14 Advisory Vote on Say on Pay Frequency One Year One Year Management 15 Amend Omnibus Stock Plan For Against Management 16 Affirm Political Non-Partisanship Against Against Shareholder 17 Provide Right to Act by Written Consent Against For Shareholder 18 Report on Loan Modifications Against Against Shareholder 19 Report on Political Contributions Against For Shareholder 20 Institute Procedures to Prevent Against Against Shareholder Investments in Companies that Contribute to Genocide or Crimes Against Humanity 21 Require Independent Board Chairman Against Against Shareholder KB HOME Ticker: KBH Security ID: 48666K109 Meeting Date: APR 07, 2011 Meeting Type: Annual Record Date: FEB 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Barbara T. Alexander For For Management 2 Elect Director Stephen F. Bollenbach For For Management 3 Elect Director Timothy W. Finchem For For Management 4 Elect Director Kenneth M. Jastrow, II For For Management 5 Elect Director Robert L. Johnson For For Management 6 Elect Director Melissa Lora For For Management 7 Electi Director Michael G. Mccaffery For For Management 8 Elect Director Jeffrey T. Mezger For For Management 9 Elect Director Leslie Moonves For For Management 10 Elect Director Luis G. Nogales For For Management 11 Ratify Auditors For For Management 12 Amend Omnibus Stock Plan For For Management 13 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 14 Advisory Vote on Say on Pay Frequency One Year One Year Management KIMBERLY-CLARK CORPORATION Ticker: KMB Security ID: 494368103 Meeting Date: APR 21, 2011 Meeting Type: Annual Record Date: FEB 22, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John R. Alm For For Management 2 Elect Director John F. Bergstrom For For Management 3 Elect Director Abelardo E. Bru For For Management 4 Elect Director Robert W. Decherd For For Management 5 Elect Director Thomas J. Falk For For Management 6 Elect Director Mae C. Jemison For For Management 7 Elect Director James M. Jenness For For Management 8 Elect Director Nancy J. Karch For For Management 9 Elect Director Ian C. Read For For Management 10 Elect Director Linda Johnson Rice For For Management 11 Elect Director Marc J. Shapiro For For Management 12 Elect Director G. Craig Sullivan For For Management 13 Ratify Auditors For For Management 14 Approve Non-Employee Director Omnibus For For Management Stock Plan 15 Approve Omnibus Stock Plan For For Management 16 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 17 Advisory Vote on Say on Pay Frequency One Year One Year Management LIFE TECHNOLOGIES CORPORATION Ticker: LIFE Security ID: 53217V109 Meeting Date: APR 28, 2011 Meeting Type: Annual Record Date: FEB 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Balakrishnan S. Iyer For For Management 2 Elect Director Gregory T. Lucier For For Management 3 EleElect Director Ronald A. Matricaria For For Management 4 Elect Director David C. U Prichard For For Management 5 Elect Director William H. Longfield For For Management 6 Elect Director Ora H. Pescovitz For For Management 7 Ratify Auditors For For Management 8 Amend Certificate of Incorporation For For Management 9 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 10 Advisory Vote on Say on Pay Frequency Two Years One Year Management LSI CORPORATION Ticker: LSI Security ID: 502161102 Meeting Date: MAY 11, 2011 Meeting Type: Annual Record Date: MAR 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charles A. Haggerty For For Management 2 Elect Director Richard S. Hill For Against Management 3 Elect Director John H.f. Miner For For Management 4 Elect Director Arun Netravali For For Management 5 Elect Director Charles C. Pope For For Management 6 Elect Director Gregorio Reyes For For Management 7 Elect Director Michael G. Strachan For For Management 8 Elect Director Abhijit Y. Talwalkar For For Management 9 Elect Director Susan M. Whitney For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management MATTEL, INC. Ticker: MAT Security ID: 577081102 Meeting Date: MAY 13, 2011 Meeting Type: Annual Record Date: MAR 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael J. Dolan For For Management 2 Elect Director Robert A. Eckert For For Management 3 Elect Director Frances D. Fergusson For For Management 4 Elect Director Tully M. Friedman For For Management 5 Elect Director Dominic Ng For For Management 6 Elect Director Vasant M. Prabhu For For Management 7 Elect Director Andrea L. Rich For For Management 8 Elect Director Dean A. Scarborough For For Management 9 Elect Director Christopher A. Sinclair For For Management 10 Elect Director G. Craig Sullivan For For Management 11 Elect Director Kathy Brittain White For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Advisory Vote on Say on Pay Frequency One Year One Year Management 14 Provide Right to Call Special Meeting For Against Management 15 Ratify Auditors For For Management MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 19, 2011 Meeting Type: Annual Record Date: MAR 22, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan E. Arnold For For Management 2 Elect Director Richard H. Lenny For For Management 3 Elect Director Cary D. McMillan For For Management 4 Elect Director Sheila A. Penrose For For Management 5 Elect Director James A. Skinner For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 8 Advisory Vote on Say on Pay Frequency One Year One Year Management 9 Reduce Supermajority Vote Requirement For For Management for Transactions With Interested Shareholders 10 Reduce Supermajority Vote Requirement For For Management Relating to the Board of Directors 11 Reduce Supermajority Vote Requirement For For Management for Shareholder Action 12 Declassify the Board of Directors Against For Shareholder 13 Require Suppliers to Adopt CAK Against Against Shareholder 14 Report on Policy Responses to Against Against Shareholder Children's Health Concerns and Fast Food 15 Report on Beverage Container Against For Shareholder Environmental Strategy MCKESSON CORPORATION Ticker: MCK Security ID: 58155Q103 Meeting Date: JUL 28, 2010 Meeting Type: Annual Record Date: JUN 01, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andy D. Bryant For For Management 2 Elect Director Wayne A. Budd For For Management 3 Elect Director John H. Hammergren For For Management 4 Elect Director Alton F. Irby III For Against Management 5 Elect Director M. Christine Jacobs For Against Management 6 Elect Director Marie L. Knowles For For Management 7 Elect Director David M. Lawrence For Against Management 8 Elect Director Edward A. Mueller For Against Management 9 Elect Director Jane E. Shaw For For Management 10 Amend Omnibus Stock Plan For For Management 11 Amend Executive Incentive Bonus Plan For For Management 12 Ratify Auditors For For Management 13 Stock Retention/Holding Period Against For Shareholder 14 Report on Pay Disparity Against Against Shareholder MEDICIS PHARMACEUTICAL CORPORATION Ticker: MRX Security ID: 584690309 Meeting Date: MAY 17, 2011 Meeting Type: Annual Record Date: MAR 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Spencer Davidson For For Management 2 Elect Director Stuart Diamond For For Management 3 Elect Director Peter S. Knight For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency Three One Year Management Years 7 Amend Omnibus Stock Plan For For Management MENTOR GRAPHICS CORPORATION Ticker: MENT Security ID: 587200106 Meeting Date: JUL 01, 2010 Meeting Type: Annual Record Date: MAY 03, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter L. Bonfield For For Management Elect Director Marsha B. Congdon For For Management Elect Director James R. Fiebiger For For Management Elect Director Gregory K. Hinckley For For Management Elect Director Kevin C. McDonough For For Management Elect Director Patrick B. McManus For For Management Elect Director Walden C. Rhines For For Management Elect Director Fontaine K. Richardson For For Management 2 Increase Authorized Common Stock For For Management 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management MENTOR GRAPHICS CORPORATION Ticker: MENT Security ID: 587200106 Meeting Date: MAY 12, 2011 Meeting Type: Proxy Contest Record Date: MAR 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None Elect Director Peter L. Bonfield For Did Not Vote Management Elect Director James R. Fiebiger For Did Not Vote Management Elect Director Kevin C. McDonough For Did Not Vote Management Elect Director Walden C. Rhines For Did Not Vote Management Elect Director Marsha B. Congdon For Did Not Vote Management Elect Director Gregory K. Hinckley For Did Not Vote Management Elect Director Patrick B. McManus For Did Not Vote Management Elect Director Fontaine K. Richardson For Did Not Vote Management 2 Advisory Vote to Ratify Named Executive For Did Not Vote Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year Did Not Vote Management 4 Amend Qualified Employee Stock Purchase For Did Not Vote Management Plan 5 Ratify Auditors For Did Not Vote Management 6 Amend Articles/Bylaws/Charter to Remove For Did Not Vote Management Antitakeover Provision # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) None Elect Director Jose Maria Alapont For For Shareholder Elect Director Gary Meyers For For Shareholder Elect Director David Schechter For Withhold Shareholder Management Nominee - Peter L. Bonfield For For Shareholder Management Nominee - Kevin C. McDonough For For Shareholder Management Nominee - Walden C. Rhines For For Shareholder Management Nominee - Gregory K. For For Shareholder Hinckley Management Nominee - Patrick B. McManus For For Shareholder 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Qualified Employee Stock Purchase Against For Management Plan 5 Ratify Auditors For For Management 6 Amend Articles/Bylaws/Charter to Remove For For Management Antitakeover Provision MERCURY GENERAL CORPORATION Ticker: MCY Security ID: 589400100 Meeting Date: MAY 11, 2011 Meeting Type: Annual Record Date: MAR 16, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George Joseph For For Management Elect Director Martha E. Marcon For For Management Elect Director Donald R. Spuehler For For Management Elect Director Richard E. Grayson For For Management Elect Director Donald P. Newell For For Management Elect Director Bruce A. Bunner For For Management Elect Director Nathan Bessin For For Management Elect Director Michael D. Curtius For For Management Elect Director Gabriel Tirador For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 26, 2011 Meeting Type: Annual Record Date: MAR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Steven A. Kandarian For For Management Elect Director Sylvia Mathews Burwell For For Management Elect Director Eduardo Castro-Wright For For Management Elect Director Cheryl W. Grise For For Management Elect Director Lulu C. Wang For For Management 2 Declassify the Board of Directors For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management MICROCHIP TECHNOLOGY INCORPORATED Ticker: MCHP Security ID: 595017104 Meeting Date: AUG 20, 2010 Meeting Type: Annual Record Date: JUN 21, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Steve Sanghi For For Management Elect Director Albert J. Hugo-Martinez For For Management Elect Director L.B. Day For For Management Elect Director Matthew W. Chapman For For Management Elect Director Wade F. Meyercord For For Management 2 Ratify Auditors For For Management MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 16, 2010 Meeting Type: Annual Record Date: SEP 03, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates III For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria M. Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Ratify Auditors For For Management 11 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Environmental Sustainability NABORS INDUSTRIES LTD. Ticker: NBR Security ID: G6359F103 Meeting Date: JUN 07, 2011 Meeting Type: Annual Record Date: APR 08, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Anthony G. Petrello as Director For Withhold Management Elect Myron M. Sheinfeld as Director For Withhold Management 2 Approve Pricewaterhouse Coopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Declassify the Board of Directors Against For Shareholder NATURAL GAS SERVICES GROUP, INC. Ticker: NGS Security ID: 63886Q109 Meeting Date: JUN 14, 2011 Meeting Type: Annual Record Date: APR 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gene A. Strasheim For For Management Elect Director Kenneth V. Huseman For For Management Elect Director Charles G. Curtis For For Management Elect Director Stephen C. Taylor For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years NIKE, INC. Ticker: NKE Security ID: 654106103 Meeting Date: SEP 20, 2010 Meeting Type: Annual Record Date: JUL 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jill K. Conway For For Management Elect Director Alan B. Graf, Jr. For For Management Elect Director John C. Lechleiter For For Management Elect Director Phyllis M. Wise For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management NISSAN MOTOR CO. LTD. Ticker: 7201 Security ID: 654744408 Meeting Date: JUN 29, 2011 Meeting Type: Annual Record Date: MAR 30, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 5 2 Approve Stock Option Plan For Against Management Elect Director Carlos Ghosn For For Management Elect Director Shiga, Toshiyuki For For Management Elect Director Saikawa, Hiroto For For Management Elect Director Colin Dodge For For Management Elect Director Yamashita, Mitsuhiko For For Management Elect Director Carlos Tavares For For Management Elect Director Imazu, Hidetoshi For For Management Elect Director Jean Baptiste Duzan For For Management Elect Director Nakamura, Katsumi For For Management NORDSTROM, INC. Ticker: JWN Security ID: 655664100 Meeting Date: MAY 11, 2011 Meeting Type: Annual Record Date: MAR 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Phyllis J. Campbell For For Management 2 Elect Director Michelle M. Ebanks For For Management 3 Elect Director Enrique Hernandez, Jr. For For Management 4 Elect Director Robert G. Miller For For Management 5 Elect Director Blake W. Nordstrom For For Management 6 Elect Director Erik B. Nordstrom For For Management 7 Elect Director Peter E. Nordstrom For For Management 8 Elect Director Philip G. Satre For For Management 9 Elect Director Felicia D. Thornton For For Management 10 Elect Director B. Kevin Turner For For Management 11 Elect Director Robert D. Walter For For Management 12 Elect Director Alison A. Winter For For Management 13 Amend Qualified Employee Stock Purchase For For Management Plan 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Advisory Vote on Say on Pay Frequency One Year One Year Management NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 18, 2011 Meeting Type: Annual Record Date: MAR 22, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Wesley G. Bush For For Management 2 Elect Director Lewis W. Coleman For For Management 3 Elect Director Victor H. Fazio For For Management 4 Elect Director Donald E. Felsinger For For Management 5 Elect Director Stephen E. Frank For For Management 6 Elect Director Bruce S. Gordon For For Management 7 Elect Director Madeleine Kleiner For For Management 8 Elect Director Karl J. Krapek For For Management 9 Elect Director Richard B. Myers For For Management 10 Elect Director Aulana L. Peters For For Management 11 Elect Director Kevin W. Sharer For For Management 12 Ratify Auditors For For Management 13 Approve Omnibus Stock Plan For For Management 14 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management 16 Provide for Cumulative Voting Against For Shareholder 17 Report on Political Contributions Against For Shareholder 18 Provide Right to Act by Written Consent Against For Shareholder NORTHWEST NATURAL GAS COMPANY Ticker: NWN Security ID: 667655104 Meeting Date: MAY 26, 2011 Meeting Type: Annual Record Date: APR 06, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Martha L. Byorum For For Management Elect Director John D. Carter For For Management Elect Director C. Scott Gibson For For Management Elect Director Gregg S. Kantor For For Management 2 Amend Restricted Stock Plan For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Ratify Auditors For For Management NOVELLUS SYSTEMS, INC. Ticker: NVLS Security ID: 670008101 Meeting Date: MAY 10, 2011 Meeting Type: Annual Record Date: MAR 31, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard S. Hill For For Management Elect Director Neil R. Bonke For For Management Elect Director Youssef A. El-Mansy For For Management Elect Director Glen G. Possley For For Management Elect Director Ann D. Rhoads For For Management Elect Director Krishna Saraswat For For Management Elect Director William R. Spivey For For Management Elect Director Delbert A. Whitaker For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three One Year Management Years OBAGI MEDICAL PRODUCTS, INC. Ticker: OMPI Security ID: 67423R108 Meeting Date: JUN 07, 2011 Meeting Type: Annual Record Date: APR 20, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Albert F. Hummel For Withhold Management Elect Director Albert J. Fitzgibbons For Withhold Management III Elect Director Ronald P. Badie For Withhold Management Elect Director John A. Bartholdson For Withhold Management Elect Director John H. Duerden For Withhold Management Elect Director Edward A. Grant For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 06, 2011 Meeting Type: Annual Record Date: MAR 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Spencer Abraham For For Management 2 Elect Director Howard I. Atkins For For Management 3 Elect Director Stephen I. Chazen For For Management 4 Elect Director Edward P. Djerejian For Against Management 5 Elect Director John E. Feick For For Management 6 Elect Director Margaret M. Foran For For Management 7 Elect Director Carlos M. Gutierrez For For Management 8 Elect Director Ray R. Irani For Against Management 9 Elect Director Avedick B. Poladian For For Management 10 Elect Director Rodolfo Segovia For Against Management 11 Elect Director Aziz D. Syriani For Against Management 12 Elect Director Rosemary Tomich For Against Management 13 Elect Director Walter L. Weisman For Against Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Advisory Vote on Say on Pay Frequency None One Year Management 17 Review Political Expenditures and Against For Shareholder Processes 18 Request Director Nominee with Against Against Shareholder Environmental Qualifications OMNICELL, INC. Ticker: OMCL Security ID: 68213N109 Meeting Date: DEC 16, 2010 Meeting Type: Special Record Date: NOV 08, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Omnibus Stock Plan For For Management OMNICELL, INC. Ticker: OMCL Security ID: 68213N109 Meeting Date: MAY 24, 2011 Meeting Type: Annual Record Date: MAR 31, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Randy D. Lindholm For For Management Elect Director Sara J. White For For Management Elect Director William H. Younger, Jr. For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: OCT 06, 2010 Meeting Type: Annual Record Date: AUG 09, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jeffrey S. Berg For Withhold Management Elect Director H. Raymond Bingham For For Management Elect Director Michael J. Boskin For For Management Elect Director Safra A. Catz For For Management Elect Director Bruce R. Chizen For For Management Elect Director George H. Conrades For For Management Elect Director Lawrence J. Ellison For For Management Elect Director Hector Garcia-Molina For Withhold Management Elect Director Jeffrey O. Henley For For Management Elect Director Mark V. Hurd For For Management Elect Director Donald L. Lucas For For Management Elect Director Naomi O. Seligman For Withhold Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Establish Board Committee on Against Against Shareholder Sustainability 6 Require a Majority Vote for the Against For Shareholder Election of Directors 7 Stock Retention/Holding Period Against For Shareholder PACCAR INC Ticker: PCAR Security ID: 693718108 Meeting Date: APR 20, 2011 Meeting Type: Annual Record Date: FEB 23, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John M. Fluke, Jr. For For Management Elect Director Kirk S. Hachigian For For Management Elect Director Stephen F. Page For For Management Elect Director Thomas E. Plimpton For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years 4 Amend Omnibus Stock Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Reduce Supermajority Vote Requirement Against For Shareholder 7 Require a Majority Vote for the Against For Shareholder Election of Directors PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 04, 2011 Meeting Type: Annual Record Date: MAR 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director S.L. Brown For For Management 2 Elect Director I.M. Cook For For Management 3 Elect Director D. Dublon For For Management 4 Elect Director V.J. Dzau For For Management 5 Elect Director R.L. Hunt For For Management 6 Elect Director A. Ibarguen For For Management 7 Elect Director A.C. Martinez For For Management 8 Elect Director I.K. Nooyi For For Management 9 Elect Director S.P. Rockefeller For For Management 10 Elect Director J.J. Schiro For For Management 11 Elect Director L.G. Trotter For For Management 12 Elect Director D. Vasella For For Management 13 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 14 Advisory Vote on Say on Pay Frequency Three One Year Management Years 15 Ratify Auditors For For Management 16 Adopt Majority Voting for Uncontested For For Management Election of Directors 17 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 18 Report on Political Contributions Against Against Shareholder PG&E CORPORATION Ticker: PCG Security ID: 69331C108 Meeting Date: MAY 11, 2011 Meeting Type: Annual Record Date: MAR 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David R. Andrews For For Management 2 Elect Director Lewis Chew For For Management 3 Elect Director C. Lee Cox For For Management 4 Elect Director Peter A. Darbee For For Management 5 Elect Director Maryellen C. Herringer For For Management 6 Elect Director Roger H. Kimmel For For Management 7 Elect Director Richard A. Meserve For For Management 8 Elect Director Forrest E. Miller For For Management 9 Elect Director Rosendo G. Parra For For Management 10 Elect Director Barbara L. Rambo For For Management 11 Elect Director Barry Lawson Williams For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 14 Advisory Vote on Say on Pay Frequency One Year One Year Management 15 Require Independent Board Chairman Against Against Shareholder 16 Formulate EEO Policy That Does Not Against Against Shareholder Include Sexual Orientation PLUM CREEK TIMBER COMPANY, INC. Ticker: PCL Security ID: 729251108 Meeting Date: MAY 03, 2011 Meeting Type: Annual Record Date: MAR 10, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Rick R. Holley For For Management 2 Elect Director Robin Josephs For For Management 3 Elect Director John G. McDonald For For Management 4 Elect Director Robert B. McLeod For For Management 5 Elect Director John F. Morgan Sr. For For Management 6 Elect Director Marc F. Racicot For For Management 7 Elect Director John H. Scully For For Management 8 Elect Director Stephen C. Tobias For For Management 9 Elect Director Martin A. White For For Management 10 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 11 Advisory Vote on Say on Pay Frequency One Year One Year Management 12 Ratify Auditors For For Management POLYCOM, INC. Ticker: PLCM Security ID: 73172K104 Meeting Date: MAY 26, 2011 Meeting Type: Annual Record Date: APR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Andrew M. Miller For For Management Elect Director Betsy S. Atkins For For Management Elect Director David G. Dewalt For For Management Elect Director John A. Kelley, Jr. For For Management Elect Director D. Scott Mercer For For Management Elect Director William A. Owens For For Management Elect Director Kevin T. Parker For For Management 2 Increase Authorized Common Stock For For Management 3 Approve Omnibus Stock Plan For For Management 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency Three One Year Management Years 7 Ratify Auditors For For Management POOL CORPORATION Ticker: POOL Security ID: 73278L105 Meeting Date: MAY 04, 2011 Meeting Type: Annual Record Date: MAR 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Wilson B. Sexton For For Management Elect Director Andrew W. Code For For Management Elect Director James J. Gaffney For For Management Elect Director George T. Haymaker, Jr. For For Management Elect Director Manuel J. Perez de la For For Management Mesa Elect Director Harlan F. Seymour For For Management Elect Director Robert C. Sledd For For Management Elect Director John E. Stokely For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management PRECISION CASTPARTS CORP. Ticker: PCP Security ID: 740189105 Meeting Date: AUG 10, 2010 Meeting Type: Annual Record Date: JUN 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Daniel J. Murphy For For Management Elect Director Steven G. Rothmeier For For Management Elect Director Richard L. Wambold For For Management Elect Director Timothy A. Wicks For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder QLOGIC CORPORATION Ticker: QLGC Security ID: 747277101 Meeting Date: AUG 26, 2010 Meeting Type: Annual Record Date: JUL 01, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director H.K. Desai For For Management 2 Elect Director Joel S. Birnbaum For For Management 3 Elect Director James R. Fiebiger For For Management 4 Elect Director Balakrishnan S. Iyer For For Management 5 Elect Director Kathryn B. Lewis For For Management 6 Elect Director George D. Wells For For Management 7 Ratify Auditors For For Management QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 08, 2011 Meeting Type: Annual Record Date: JAN 10, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Barbara T. Alexander For For Management Elect Director Stephen M. Bennett For For Management Elect Director Donald G. Cruickshank For For Management Elect Director Raymond V. Dittamore For For Management Elect Director Thomas W. Horton For For Management Elect Director Irwin Mark Jacobs For For Management Elect Director Paul E. Jacobs For For Management Elect Director Robert E. Kahn For For Management Elect Director Sherry Lansing For For Management Elect Director Duane A. Nelles For For Management Elect Director Francisco Ros For For Management Elect Director Brent Scowcroft For For Management Elect Director Marc I. Stern For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency Three One Year Management Years 7 Require a Majority Vote for the Against For Shareholder Election of Directors QUALITY SYSTEMS, INC. Ticker: QSII Security ID: 747582104 Meeting Date: AUG 11, 2010 Meeting Type: Annual Record Date: JUN 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Craig Barbarosh For For Management Elect Director Dr. Murray Brennan For For Management Elect Director George Bristol For For Management Elect Director Patrick Cline For For Management Elect Director Ahmed Hussein For For Management Elect Director Russell Pflueger For For Management Elect Director Steven Plochocki For For Management Elect Director Sheldon Razin For For Management Elect Director Maureen Spivak For For Management 2 Ratify Auditors For For Management QUEST SOFTWARE, INC. Ticker: QSFT Security ID: 74834T103 Meeting Date: JUN 07, 2011 Meeting Type: Annual Record Date: APR 19, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Vincent C. Smith For For Management Elect Director Douglas F. Gam For For Management Elect Director Augustine L. Nieto II For For Management Elect Director Kevin M. Klausmeyer For For Management Elect Director Paul A. Sallaberry For For Management Elect Director H. John Dirks For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years RALCORP HOLDINGS, INC. Ticker: RAH Security ID: 751028101 Meeting Date: JAN 18, 2011 Meeting Type: Annual Record Date: NOV 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Benjamin Ola. Akande For For Management Elect Director Jonathan E. Baum For For Management Elect Director Kevin J. Hunt For For Management Elect Director David W. Kemper For For Management Elect Director David R. Wenzel For For Management 2 Ratify Auditors For For Management RED LION HOTELS CORPORATION Ticker: RLH Security ID: 756764106 Meeting Date: MAY 19, 2011 Meeting Type: Annual Record Date: MAR 31, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management Elect Director Richard L. Barbieri For Withhold Management Elect Director Jon E. Eliassen For For Management Elect Director Melvin L. Keating For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management RELIANCE STEEL & ALUMINUM CO. Ticker: RS Security ID: 759509102 Meeting Date: MAY 18, 2011 Meeting Type: Annual Record Date: APR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John G. Figueroa For For Management Elect Director Thomas W. Gimbel For For Management Elect Director Douglas M. Hayes For For Management Elect Director Franklin R. Johnson For For Management Elect Director Leslie A. Waite For For Management 2 Declassify the Board of Directors For For Management 3 Approve Non-Employee Director Omnibus For Against Management Stock Plan 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Ratify Auditors For For Management 7 Other Business For Against Management RESMED INC. Ticker: RMD Security ID: 761152107 Meeting Date: NOV 11, 2010 Meeting Type: Annual Record Date: SEP 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kieran Gallahue For For Management 2 Elect Director Michael Quinn For For Management 3 Elect Director Richard Sulpizio For For Management 4 Increase Limit of Annual Aggregate Fees For For Management to Non-Executive Directors 5 Increase Authorized Common Stock For For Management 6 Ratify Auditors For For Management RESOURCES CONNECTION, INC. Ticker: RECN Security ID: 76122Q105 Meeting Date: OCT 28, 2010 Meeting Type: Annual Record Date: SEP 02, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Neil F. Dimick For For Management Elect Director Anthony Cherbak For For Management 2 Ratify Auditors For For Management ROBERT HALF INTERNATIONAL INC. Ticker: RHI Security ID: 770323103 Meeting Date: MAY 04, 2011 Meeting Type: Annual Record Date: MAR 09, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Andrew S. Berwick, Jr. For For Management Elect Director Edward W. Gibbons For For Management Elect Director Harold M. Messmer, Jr. For For Management Elect Director Barbara J. Novogradac For For Management Elect Director Robert J. Pace For For Management Elect Director Frederick A. Richman For For Management Elect Director M. Keith Waddell For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management ROSS STORES, INC. Ticker: ROST Security ID: 778296103 Meeting Date: MAY 18, 2011 Meeting Type: Annual Record Date: MAR 25, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George P. Orban For For Management Elect Director Donald H. Seiler For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Declassify the Board of Directors For For Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three One Year Management Years 6 Ratify Auditors For For Management SABRA HEALTH CARE REIT, INC. Ticker: SBRA Security ID: 78573L106 Meeting Date: JUN 16, 2011 Meeting Type: Annual Record Date: APR 22, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Craig A. Barbarosh For For Management 2 Elect Director Robert A. Ettl For For Management 3 Elect Director Michael J. Foster For For Management 4 Elect Director Richard K. Matros For For Management 5 Elect Director Milton J. Walters For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 8 Advisory Vote on Say on Pay Frequency One Year One Year Management SCHLUMBERGER LIMITED Ticker: SLB Security ID: 806857108 Meeting Date: APR 06, 2011 Meeting Type: Annual Record Date: FEB 16, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Philippe Camus For For Management Elect Director Peter L.S. Currie For For Management Elect Director Andrew Gould For For Management Elect Director Tony Isaac For For Management Elect Director K. Vaman Kamath For For Management Elect Director Nikolay Kudryavtsev For For Management Elect Director Adrian Lajous For For Management Elect Director Michael E. Marks For For Management Elect Director Elizabeth Moler For For Management Elect Director Leo Rafael Reif For For Management Elect Director Tore I. Sandvold For For Management Elect Director Henri Seydoux For For Management Elect Director Paal Kibsgaard For For Management Elect Director Lubna S. Olayan For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Two Years One Year Management 4 Increase Authorized Common Stock For For Management 5 Adopt Plurality Voting for Contested For For Management Election of Directors 6 Adopt and Approve Financials and For For Management Dividends 7 Ratify PricewaterhouseCoopers LLP as For For Management Auditors SCHNITZER STEEL INDUSTRIES, INC. Ticker: SCHN Security ID: 806882106 Meeting Date: JAN 19, 2011 Meeting Type: Annual Record Date: NOV 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Wayland R. Hicks For For Management Elect Director Judith A. Johansen For For Management Elect Director Tamara L. Lundgren For For Management SEMPRA ENERGY Ticker: SRE Security ID: 816851109 Meeting Date: MAY 13, 2011 Meeting Type: Annual Record Date: MAR 16, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Alan L. Boeckmann For For Management 2 Elect Director James G. Brocksmith Jr. For For Management 3 Elect Director Donald E. Felsinger For For Management 4 Elect Director Wilford D. Godbold Jr. For For Management 5 Elect Director William D. Jones For For Management 6 Elect Director William G. Ouchi For For Management 7 Elect Director Carlos Ruiz For For Management 8 Elect Director William C. Rusnack For For Management 9 Elect Director William P. Rutledge For For Management 10 Elect Director Lynn Schenk For For Management 11 Elect Director Neal E. Schmale For For Management 12 Elect Director Luis M. Tellez For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management 16 Provide Right to Act by Written Consent Against Against Shareholder 17 Submit SERP to Shareholder Vote Against For Shareholder 18 Include Sustainability as a Performance Against Against Shareholder Measure for Senior Executive Compensation SIGMA-ALDRICH CORPORATION Ticker: SIAL Security ID: 826552101 Meeting Date: MAY 03, 2011 Meeting Type: Annual Record Date: MAR 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Rebecca M. Bergman For For Management 2 Elect Director George M. Church For For Management 3 Elect Director David R. Harvey For For Management 4 Elect Director W. Lee McCollum For For Management 5 Elect Director Avi M. Nash For For Management 6 Elect Director Steven M. Paul For For Management 7 Elect Director J. Pedro Reinhard For For Management 8 Elect Director Rakesh Sachdev For For Management 9 Elect Director D. Dean Spatz For For Management 10 Elect Director Barrett A. Toan For For Management 11 Amend Omnibus Stock Plan For For Management 12 Ratify Auditors For For Management 13 Reduce Supermajority Vote Requirement For For Management 14 Reduce Supermajority Vote Requirement For For Management Relating to Business Combinations 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Advisory Vote on Say on Pay Frequency Three One Year Management Years SIMPSON MANUFACTURING CO., INC. Ticker: SSD Security ID: 829073105 Meeting Date: APR 26, 2011 Meeting Type: Annual Record Date: MAR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Earl F. Cheit For For Management Elect Director Thomas J. Fitzayers For For Management Elect Director Barry Lawson Williams For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management STANCORP FINANCIAL GROUP, INC. Ticker: SFG Security ID: 852891100 Meeting Date: MAY 16, 2011 Meeting Type: Annual Record Date: MAR 09, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Frederick W. Buckman For For Management 2 Elect Director J. Greg Ness For For Management 3 Elect Director Mary F. Sammons For For Management 4 Elect Director Ronald E. Timpe For For Management 5 Ratify Auditors For For Management 6 Renew Shareholder Rights Plan (Poison For For Management Pill) 7 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 8 Advisory Vote on Say on Pay Frequency Three One Year Management Years STARBUCKS CORPORATION Ticker: SBUX Security ID: 855244109 Meeting Date: MAR 23, 2011 Meeting Type: Annual Record Date: JAN 13, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Howard Schultz For For Management 2 Elect Director William W. Bradley For For Management 3 Elect Director Mellody Hobson For For Management 4 Elect Director Kevin R. Johnson For For Management 5 Elect Director Olden Lee For For Management 6 Elect Director Sheryl Sandberg For For Management 7 Elect Director James G. Shennan, Jr. For For Management 8 Elect Director Javier G. Teruel For For Management 9 Elect Director Myron E. Ullman, III For For Management 10 Elect Director Craig E. Weatherup For For Management 11 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Amend Omnibus Stock Plan For For Management 14 Amend Omnibus Stock Plan For For Management 15 Ratify Auditors For For Management 16 Adopt Comprehensive Recycling Strategy Against Against Shareholder for Beverage Containers STATE STREET CORPORATION Ticker: STT Security ID: 857477103 Meeting Date: MAY 18, 2011 Meeting Type: Annual Record Date: MAR 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director K. Burnes For For Management 2 Elect Director P. Coym For For Management 3 Elect Director P. De Saint-Aignan For For Management 4 Elect Director A. Fawcett For For Management 5 Elect Director D. Gruber For For Management 6 Elect Director L. Hill For For Management 7 Elect Director J. Hooley For For Management 8 Elect Director R. Kaplan For For Management 9 Elect Director C. LaMantia For For Management 10 Elect Director R. Sergel For For Management 11 Elect Director R. Skates For For Management 12 Elect Director G. Summe For For Management 13 Elect Director R. Weissman For For Management 14 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management 16 Approve Executive Incentive Bonus Plan For For Management 17 Ratify Auditors For For Management 18 Report on Political Contributions Against For Shareholder SUN HEALTHCARE GROUP, INC. Ticker: SUNH Security ID: 866933401 Meeting Date: NOV 04, 2010 Meeting Type: Special Record Date: SEP 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Separation Agreement For For Management 2 Approve REIT Conversion Merger For For Management 3 Adjourn Meeting For For Management SUN HEALTHCARE GROUP, INC. Ticker: SUNH Security ID: 86677E100 Meeting Date: JUN 15, 2011 Meeting Type: Annual Record Date: APR 19, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gregory S. Anderson For For Management 2 Elect Director Tony M. Astorga For For Management 3 Elect Director Christian K. Bement For For Management 4 Elect Director Michael J. Foster For For Management 5 Elect Director Barbara B. Kennelly For For Management 6 Elect Director William A. Mathies For For Management 7 Elect Director Milton J. Walters For For Management 8 Ratify Auditors For For Management 9 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 10 Advisory Vote on Say on Pay Frequency One Year One Year Management SUPERTEX, INC. Ticker: SUPX Security ID: 868532102 Meeting Date: AUG 20, 2010 Meeting Type: Annual Record Date: JUN 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Henry C. Pao For For Management Elect Director Benedict C.K. Choy For For Management Elect Director W. Mark Loveless For For Management Elect Director Elliott Schlam For For Management Elect Director Milton Feng For For Management 2 Ratify Auditors For For Management TECHNE CORPORATION Ticker: TECH Security ID: 878377100 Meeting Date: OCT 28, 2010 Meeting Type: Annual Record Date: SEP 03, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Thomas E. Oland For For Management Elect Director Roger C. Lucas Phd For For Management Elect Director Howard V. O'connell For For Management Elect Director Randolph C Steer Md Phd For For Management Elect Director Robert V. Baumgartner For For Management Elect Director Charles A. Dinarello Md For For Management Elect Director Karen A. Holbrook, Phd For For Management Elect Director John L. Higgins For For Management Elect Director Roeland Nusse Phd For Withhold Management 2 Fix Number of Directors at Nine For For Management 3 Approve Omnibus Stock Plan For For Management TELEDYNE TECHNOLOGIES INCORPORATED Ticker: TDY Security ID: 879360105 Meeting Date: APR 27, 2011 Meeting Type: Annual Record Date: MAR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Roxanne S. Austin For For Management Elect Director Frank V. Cahouet For For Management Elect Director Kenneth C. Dahlberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management THE BOEING COMPANY Ticker: BA Security ID: 097023105 Meeting Date: MAY 02, 2011 Meeting Type: Annual Record Date: MAR 03, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John E. Bryson For For Management 2 Elect Director David L. Calhoun For For Management 3 Elect Director Arthur D. Collins, Jr. For For Management 4 Elect Director Linda Z. Cook For For Management 5 Elect Director Kenneth M. Duberstein For For Management 6 Elect Director Edmund P. Giambastiani, For For Management Jr. 7 Elect Director Edward M. Liddy For For Management 8 Elect Director John F. McDonnell For For Management 9 Elect Director W. James McNerney, Jr. For For Management 10 Elect Director Susan C. Schwab For For Management 11 Elect Director Ronald A. Williams For For Management 12 Elect Director Mike S. Zafirovski For For Management 13 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 14 Advisory Vote on Say on Pay Frequency Three One Year Management Years 15 Ratify Auditors For For Management 16 Implement Third-Party Supply Chain Against Against Shareholder Monitoring 17 Report on Political Contributions Against For Shareholder 18 Provide Right to Act by Written Consent Against For Shareholder 19 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 20 Require Independent Board Chairman Against For Shareholder THE CHARLES SCHWAB CORPORATION Ticker: SCHW Security ID: 808513105 Meeting Date: MAY 17, 2011 Meeting Type: Annual Record Date: MAR 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Frank C. Herringer For For Management 2 Elect Director Stephen T. McLin For For Management 3 Elect Director Charles R. Schwab For For Management 4 Elect Director Roger O. Walther For For Management 5 Elect Director Robert N. Wilson For For Management 6 Ratify Auditors For For Management 7 Amend Omnibus Stock Plan For For Management 8 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 9 Advisory Vote on Say on Pay Frequency One Year One Year Management 10 Report on Political Contributions Against For Shareholder 11 Declassify the Board of Directors None For Shareholder THE CLOROX COMPANY Ticker: CLX Security ID: 189054109 Meeting Date: NOV 17, 2010 Meeting Type: Annual Record Date: SEP 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Daniel Boggan, Jr. For For Management 2 Elect Director Richard H. Carmona For For Management 3 Elect Director Tully M. Friedman For For Management 4 Elect Director George J. Harad For For Management 5 Elect Director Donald R. Knauss For For Management 6 Elect Director Robert W. Matschullat For For Management 7 Elect Director Gary G. Michael For For Management 8 Elect Director Edward A. Mueller For For Management 9 Elect Director Jan L. Murley For For Management 10 Elect Director Pamela Thomas-Graham For For Management 11 Elect Director Carolyn M. Ticknor For For Management 12 Ratify Auditors For For Management 13 Amend Omnibus Stock Plan For For Management 14 Amend Executive Incentive Bonus Plan For For Management 15 Require Independent Board Chairman Against Against Shareholder THE GREENBRIER COMPANIES, INC. Ticker: GBX Security ID: 393657101 Meeting Date: JAN 07, 2011 Meeting Type: Annual Record Date: NOV 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Graeme A. Jack For For Management Elect Director Victoria McManus For For Management Elect Director Wendy L. Teramoto For For Management Elect Director Benjamin R. Whiteley For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: JUN 02, 2011 Meeting Type: Annual Record Date: APR 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For For Management 2 Elect Director Francis S. Blake For For Management 3 Elect Director Ari Bousbib For For Management 4 Elect Director Gregory D. Brenneman For For Management 5 Elect Director J. Frank Brown For For Management 6 Elect Director Albert P. Carey For For Management 7 Elect Director Armando Codina For For Management 8 Elect Director Bonnie G. Hill For For Management 9 Elect Director Karen L. Katen For For Management 10 Elect Director Ronald L. Sargent For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Advisory Vote on Say on Pay Frequency One Year One Year Management 14 Provide Right to Act by Written Consent For For Management 15 Restore or Provide for Cumulative Against For Shareholder Voting 16 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 17 Prepare Employment Diversity Report Against For Shareholder 18 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote THE KROGER CO. Ticker: KR Security ID: 501044101 Meeting Date: JUN 23, 2011 Meeting Type: Annual Record Date: APR 25, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Reuben V. Anderson For For Management 2 Elect Director Robert D. Beyer For For Management 3 Elect Director David B. Dillon For For Management 4 Elect Director Susan J. Kropf For For Management 5 Elect Director John T. Lamacchia For For Management 6 Elect Director David B. Lewis For For Management 7 Elect Director W. Rodney Mcmullen For For Management 8 Elect Director Jorge P. Montoya For For Management 9 Elect Director Clyde R. Moore For For Management 10 Elect Director Susan M. Phillips For For Management 11 Elect Director Steven R. Rogel For For Management 12 Elect Director James A. Runde For For Management 13 Elect Director Ronald L. Sargent For For Management 14 Elect Director Bobby S. Shackouls For For Management 15 Approve Omnibus Stock Plan For For Management 16 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 17 Advisory Vote on Say on Pay Frequency Three One Year Management Years 18 Ratify Auditors For For Management 19 Adopt ILO Based Code of Conduct Against Against Shareholder THE PROCTER & GAMBLE COMPANY Ticker: PG Security ID: 742718109 Meeting Date: OCT 12, 2010 Meeting Type: Annual Record Date: AUG 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Angela F. Braly For For Management 2 Elect Director Kenneth I. Chenault For For Management 3 Elect Director Scott D. Cook For For Management 4 Elect Director Rajat K. Gupta For For Management 5 Elect Director Robert A. Mcdonald For For Management 6 Elect Director W. James Mcnerney, Jr. For For Management 7 Elect Director Johnathan A. Rodgers For For Management 8 Elect Director Mary A. Wilderotter For For Management 9 Elect Director Patricia A. Woertz For For Management 10 Elect Director Ernesto Zedillo For For Management 11 Ratify Auditors For For Management 12 Provide for Cumulative Voting Against For Shareholder THE WALT DISNEY COMPANY Ticker: DIS Security ID: 254687106 Meeting Date: MAR 23, 2011 Meeting Type: Annual Record Date: JAN 24, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan E. Arnold For For Management 2 Elect Director John E. Bryson For For Management 3 Elect Director John S. Chen For For Management 4 Elect Director Judith L. Estrin For For Management 5 Elect Director Robert A. Iger For For Management 6 Elect Director Steven P. Jobs For For Management 7 Elect Director Fred H. Langhammer For For Management 8 Elect Director Aylwin B. Lewis For For Management 9 Elect Director Monica C. Lozano For For Management 10 Elect Director Robert W. Matschullat For For Management 11 Elect Director John E. Pepper, Jr. For For Management 12 Elect Director Sheryl Sandberg For For Management 13 Elect Director Orin C. Smith For For Management 14 Ratify Auditors For For Management 15 Approve Omnibus Stock Plan For For Management 16 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 17 Advisory Vote on Say on Pay Frequency One Year One Year Management 18 Prohibit Retesting Performance Goals Against For Shareholder THERMO FISHER SCIENTIFIC INC. Ticker: TMO Security ID: 883556102 Meeting Date: MAY 25, 2011 Meeting Type: Annual Record Date: MAR 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas J. Lynch For For Management 2 Elect Director William G. Parrett For For Management 3 Elect Director Michael E. Porter For For Management 4 Elect Director Scott M. Sperling For For Management 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency Two Years One Year Management 7 Ratify Auditors For For Management 8 Declassify the Board of Directors Against For Shareholder TOTAL SA Ticker: FP Security ID: 89151E109 Meeting Date: MAY 13, 2011 Meeting Type: Annual/Special Record Date: APR 05, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 2.28 per Share 4 Approve Auditors' Special Report on For For Management Related-Party Transactions 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Reelect Patricia Barbizet as Director For Against Management 7 Reelect Paul Desmarais Jr. as Director For Against Management 8 Reelect Claude Mandil as Director For For Management 9 Elect Marie-Christine Coisne as For For Management Director 10 Elect Barbara Kux as Director For For Management 11 Authorize up to 0.8 Percent of Issued For For Management Capital for Use in Restricted Stock Plan A Amend Article 9 of Bylaws Re: Share Against Against Shareholder Ownership Disclosure Threshold Publication TRIMBLE NAVIGATION LIMITED Ticker: TRMB Security ID: 896239100 Meeting Date: MAY 03, 2011 Meeting Type: Annual Record Date: MAR 03, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Steven W. Berglund For For Management Elect Director John B. Goodrich For For Management Elect Director William Hart For For Management Elect Director Merit E. Janow For For Management Elect Director Ulf J. Johansson For For Management Elect Director Bradford W. Parkinson For For Management Elect Director Mark S. Peek For For Management Elect Director Nickolas W. Vande Steeg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years TRUEBLUE, INC. Ticker: TBI Security ID: 89785X101 Meeting Date: MAY 11, 2011 Meeting Type: Annual Record Date: MAR 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven C. Cooper For For Management 2 Elect Director Thomas E. McChesney For For Management 3 Elect Director Gates McKibbin For For Management 4 Elect Director Jeffrey B. Sakaguchi For For Management 5 Elect Director Joseph P. Sambataro, Jr. For For Management 6 Elect Director Bonnie W. Soodik For For Management 7 Elect Director William W. Steele For For Management 8 Elect Director Craig E. Tall For For Management 9 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 10 Advisory Vote on Say on Pay Frequency One Year One Year Management 11 Ratify Auditors For For Management 12 Other Business For Against Management TUPPERWARE BRANDS CORPORATION Ticker: TUP Security ID: 899896104 Meeting Date: MAY 11, 2011 Meeting Type: Annual Record Date: MAR 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Catherine A. Bertini For For Management 2 Elect Director Rita Bornstein For For Management 3 Elect Director Kriss Cloninger, III For For Management 4 Elect Director E. V. Goings For For Management 5 Elect Director Clifford J. Grum For For Management 6 Elect Director Joe R. Lee For For Management 7 Elect Director Bob Marbut For For Management 8 Elect Director Angel R. Martinez For For Management 9 Elect Director Antonio Monteiro de For For Management Castro 10 Elect Director Robert J. Murray For For Management 11 Elect Director David R. Parker For For Management 12 Elect Director Joyce M. Roche For For Management 13 Elect Director J. Patrick Spainhour For For Management 14 Elect Director M. Anne Szostak For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 17 Advisory Vote on Say on Pay Frequency Three One Year Management Years TYLER TECHNOLOGIES, INC. Ticker: TYL Security ID: 902252105 Meeting Date: MAY 10, 2011 Meeting Type: Annual Record Date: MAR 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Donald R. Brattain For For Management Elect Director J. Luther King, Jr. For For Management Elect Director John S. Marr, Jr. For For Management Elect Director G. Stuart Reeves For For Management Elect Director Michael D. Richards For For Management Elect Director Dustin R. Womble For For Management Elect Director John M. Yeaman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years U.S. BANCORP Ticker: USB Security ID: 902973304 Meeting Date: APR 19, 2011 Meeting Type: Annual Record Date: FEB 22, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Douglas M. Baker, Jr. For For Management 2 Elect Director Y. Marc Belton For For Management 3 Elect Director Victoria Buyniski For For Management Gluckman 4 Elect Director Arthur D. Collins, Jr. For For Management 5 Elect Director Richard K. Davis For For Management 6 Elect Director Joel W. Johnson For For Management 7 Elect Director Olivia F. Kirtley For For Management 8 Elect Director Jerry W. Levin For For Management 9 Elect Director David B. O'Maley For For Management 10 Elect Director O Dell M. Owens For For Management 11 Elect Director Richard G. Reiten For For Management 12 Elect Director Craig D. Schnuck For For Management 13 Elect Director Patrick T. Stokes For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Advisory Vote on Say on Pay Frequency Three One Year Management Years 17 Advisory Vote to Ratify Directors' Against Against Shareholder Compensation UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 05, 2011 Meeting Type: Annual Record Date: FEB 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Andrew H. Card, Jr. For For Management Elect Director Erroll B. Davis, Jr. For For Management Elect Director Thomas J. Donohue For For Management Elect Director Archie W. Dunham For For Management Elect Director Judith Richards Hope For For Management Elect Director Charles C. Krulak For For Management Elect Director Michael R. McCarthy For For Management Elect Director Michael W. McConnell For For Management Elect Director Thomas F. McLarty III For For Management Elect Director Steven R. Rogel For For Management Elect Director Jose H. Villarreal For For Management Elect Director James R. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5a Reduce Supermajority Vote Requirement For For Management Relating to Preference Rights of Preferred Stock 5b Reduce Supermajority Vote Requirement For For Management Relating to Removal of Directors 5c Reduce Supermajority Vote Requirement For For Management Relating to Amendments to Authorized Capital Stock 6 Require Independent Board Chairman Against Against Shareholder VARIAN MEDICAL SYSTEMS, INC. Ticker: VAR Security ID: 92220P105 Meeting Date: FEB 10, 2011 Meeting Type: Annual Record Date: DEC 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Susan L. Bostrom For For Management Elect Director Richard M. Levy For For Management Elect Director Venkatraman Thyagarajan For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years 4 Ratify Auditors For For Management VCA ANTECH, INC. Ticker: WOOF Security ID: 918194101 Meeting Date: JUN 06, 2011 Meeting Type: Annual Record Date: APR 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John B. Chickering, Jr. For Withhold Management Elect Director John Heil For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency Three One Year Management Years VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 05, 2011 Meeting Type: Annual Record Date: MAR 07, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Carrion For For Management 2 Elect Director M. Frances Keeth For For Management 3 Elect Director Robert W. Lane For For Management 4 Elect Director Lowell C. Mcadam For For Management 5 Elect Director Sandra O. Moose For For Management 6 Elect Director Joseph Neubauer For For Management 7 Elect Director Donald T. Nicolaisen For For Management 8 Elect Director Clarence Otis, Jr. For For Management 9 Elect Director Hugh B. Price For For Management 10 Elect Director Ivan G. Seidenberg For For Management 11 Elect Director Rodney E. Slater For For Management 12 Elect Director John W. Snow For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management 16 Disclose Prior Government Service Against Against Shareholder 17 Performance-Based Equity Awards Against For Shareholder 18 Restore or Provide for Cumulative Against For Shareholder Voting 19 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: JAN 27, 2011 Meeting Type: Annual Record Date: DEC 03, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors Elect Director Gary P. Coughlan For For Management Elect Director Mary B. Cranston For For Management Elect Director Francisco Javier For For Management Fernandez-Carbajal Elect Director Robert W. Matschullat For For Management Elect Director Cathy E. Minehan For For Management Elect Director Suzanne Nora Johnson For For Management Elect Director David J. Pang For For Management Elect Director Joseph W. Saunders For For Management Elect Director William S. Shanahan For For Management Elect Director John A. Swainson For For Management Elect Director Suzanne Nora Johnson For For Management Elect Director Joseph W. Saunders For For Management Elect Director John A. Swainson For For Management 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Amend Executive Incentive Bonus Plan For For Management 8 Ratify Auditors For For Management WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 03, 2011 Meeting Type: Annual Record Date: APR 06, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aida M. Alvarez For For Management 2 Elect Director James W. Breyer For For Management 3 Elect Director M. Michele Burns For For Management 4 Elect Director James I. Cash, Jr. For For Management 5 Elect Director Roger C. Corbett For For Management 6 Elect Director Douglas N. Daft For For Management 7 Elect Director Michael T. Duke For For Management 8 Elect Director Gregory B. Penner For For Management 9 Elect Director Steven S Reinemund For For Management 10 Elect Director H. Lee Scott, Jr. For For Management 11 Elect Director Arne M. Sorenson For For Management 12 Elect Director Jim C. Walton For For Management 13 Elect Director S. Robson Walton For For Management 14 Elect Director Christopher J. Williams For For Management 15 Elect Director Linda S. Wolf For For Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 18 Advisory Vote on Say on Pay Frequency One Year One Year Management 19 Amend EEO Policy to Prohibit Against For Shareholder Discrimination based on Gender Identity 20 Report on Political Contributions Against For Shareholder 21 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 22 Require Suppliers to Produce Against Against Shareholder Sustainability Reports 23 Report on Climate Change Business Risks Against Against Shareholder WASHINGTON FEDERAL, INC. Ticker: WFSL Security ID: 938824109 Meeting Date: JAN 19, 2011 Meeting Type: Annual Record Date: NOV 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Anna C. Johnson For For Management Elect Director Charles R. Richmond For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Ratify Auditors For For Management WASTE CONNECTIONS, INC. Ticker: WCN Security ID: 941053100 Meeting Date: MAY 20, 2011 Meeting Type: Annual Record Date: MAR 22, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert H. Davis For For Management 2 Increase Authorized Common Stock For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three One Year Management Years WATERS CORPORATION Ticker: WAT Security ID: 941848103 Meeting Date: MAY 10, 2011 Meeting Type: Annual Record Date: MAR 16, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Joshua Bekenstein For For Management Elect Director Michael J. Berendt For For Management Elect Director Douglas A. Berthiaume For For Management Elect Director Edward Conard For For Management Elect Director Laurie H. Glimcher For For Management Elect Director Christopher A. Kuebler For For Management Elect Director William J. Miller For For Management Elect Director Joann A. Reed For For Management Elect Director Thomas P. Salice For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years WATSON PHARMACEUTICALS, INC. Ticker: WPI Security ID: 942683103 Meeting Date: MAY 13, 2011 Meeting Type: Annual Record Date: MAR 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael J. Fedida For For Management 2 Elect Director Albert F. Hummel For For Management 3 Elect Director Catherine M. Klema For For Management 4 Elect Director Anthony Selwyn Tabatznik For For Management 5 Declassify the Board of Directors For For Management 6 Amend Omnibus Stock Plan For For Management 7 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 8 Advisory Vote on Say on Pay Frequency One Year One Year Management 9 Ratify Auditors For For Management WD-40 COMPANY Ticker: WDFC Security ID: 929236107 Meeting Date: DEC 14, 2010 Meeting Type: Annual Record Date: OCT 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director J.C. Adams, Jr. For For Management Elect Director G.H. Bateman For For Management Elect Director P.d. Bewley For For Management Elect Director R.A. Collato For For Management Elect Director M.L. Crivello For For Management Elect Director L.A. Lang For For Management Elect Director G.O. Ridge For For Management Elect Director N.E. Schmale For For Management 2 Ratify Auditors For For Management WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: MAY 03, 2011 Meeting Type: Annual Record Date: MAR 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Election Director John D. Baker II For For Management 2 Election Director John S. Chen For For Management 3 Election Director Lloyd H. Dean For For Management 4 Election Director Susan E. Engel For For Management 5 Election Director Enrique Hernandez, For For Management Jr. 6 Election Director Donald M. James For For Management 7 Election Director Mackey J. McDonald For For Management 8 Election Director Cynthia H. Milligan For For Management 9 Elect Director Nicholas G. Moore For For Management 10 Elect Director Philip J. Quigley For Against Management 11 Elect Director Judith M. Runstad For For Management 12 Elect Director Stephen W. Sanger For For Management 13 Elect Director John G. Stumpf For For Management 14 Elect Director an G. Swenson For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Advisory Vote on Say on Pay Frequency One Year One Year Management 17 Ratify Auditors For For Management 18 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 19 Provide for Cumulative Voting Against For Shareholder 20 Require Independent Board Chairman Against For Shareholder 21 Advisory Vote to Ratify Directors' Against Against Shareholder Compensation 22 Require Audit Committee Review and Against For Shareholder Report on Controls Related to Loans, Foreclosure and Securitizations WESTAMERICA BANCORPORATION Ticker: WABC Security ID: 957090103 Meeting Date: APR 28, 2011 Meeting Type: Annual Record Date: FEB 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director E. Allen For For Management Elect Director L. Bartolini For For Management Elect Director E.j. Bowler For For Management Elect Director A. Latno, Jr. For For Management Elect Director P. Lynch For For Management Elect Director C. Macmillan For For Management Elect Director R. Nelson For For Management Elect Director D. Payne For For Management Elect Director E. Sylvester For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years WEYERHAEUSER COMPANY Ticker: WY Security ID: 962166104 Meeting Date: APR 14, 2011 Meeting Type: Annual Record Date: FEB 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Wayne W. Murdy For For Management 2 Elect Director John I. Kieckhefer For For Management 3 Elect Director Charles R. Williamson For For Management 4 Provide Right to Call Special Meeting For For Management 5 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Ratify Auditors For For Management WINNEBAGO INDUSTRIES, INC. Ticker: WGO Security ID: 974637100 Meeting Date: DEC 14, 2010 Meeting Type: Annual Record Date: OCT 05, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert N. Chiusano For For Management Elect Director Jerry N. Currie For For Management Elect Director Lawrence A. Erickson For For Management 2 Ratify Auditors For For Management YUM! BRANDS, INC. Ticker: YUM Security ID: 988498101 Meeting Date: MAY 19, 2011 Meeting Type: Annual Record Date: MAR 21, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David W. Dorman For For Management 2 Elect Director Massimo Ferragamo For For Management 3 Elect Director J. David Grissom For For Management 4 Elect Director Bonnie G. Hill For For Management 5 Elect Director Robert Holland, Jr. For For Management 6 Elect Director Kenneth G. Langone For For Management 7 Elect Director Jonathan S. Linen For For Management 8 Elect Director Thomas C. Nelson For For Management 9 Elect Director David C. Novak For For Management 10 Elect Director Thomas M. Ryan For For Management 11 Elect Director Jing-Shyh S. Su For For Management 12 Elect Director Robert D. Walter For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management 16 Provide Right to Call Special Meeting For For Management Principal Variable Contracts Funds, Inc. - Principal LifeTime 2010 Account Sub-Advisor: Principal Global Investors, LLC Issue Meeting Proposed by Security Ticker CUSIP Date Management Issue Proposed or Shareholder Principal Funds, Inc. - LargeCap Blend Fund I PLIIX 74253Q838 07/15/2010 Management Approval of a Plan of Acquisition providing for the Institutional Class Shares reorganization of the LargeCap Blend Fund I (the Fund) into the LargeCap S&P 500 Index Fund. Vote FOR AGAINST ABSTAIN Total Shares Voted Management has asked that this Fund vote issues proposed for securities held its portfolio in proportion to the votes of the other shareholders of those securities. Principal Variable Contracts Funds, Inc. - Principal LifeTime 2020 Account Sub-Advisor: Principal Global Investors, LLC Issue Meeting Proposed by Security Ticker CUSIP Date Management Issue Proposed or Shareholder Principal Funds, Inc. - LargeCap Blend Fund I PLIIX 74253Q838 07/15/2010 Management Approval of a Plan of Acquisition providing for the Institutional Class Shares reorganization of the LargeCap Blend Fund I (the Fund) into the LargeCap S&P 500 Index Fund. Vote FOR AGAINST ABSTAIN Total Shares Voted Management has asked that this Fund vote issues proposed for securities held its portfolio in proportion to the votes of the other shareholders of those securities. Principal Variable Contracts Funds, Inc. - Principal LifeTime 2030 Account Sub-Advisor: Principal Global Investors, LLC Issue Meeting Proposed by Security Ticker CUSIP Date Management Issue Proposed or Shareholder Principal Funds, Inc. - LargeCap Blend Fund I PLIIX 74253Q838 07/15/2010 Management Approval of a Plan of Acquisition providing for the Institutional Class Shares reorganization of the LargeCap Blend Fund I (the Fund) into the LargeCap S&P 500 Index Fund. Vote FOR AGAINST ABSTAIN Total Shares Voted Management has asked that this Fund vote issues proposed for securities held its portfolio in proportion to the votes of the other shareholders of those securities. Principal Variable Contracts Funds, Inc. - Principal LifeTime 2040 Account Sub-Advisor: Principal Global Investors, LLC Issue Meeting Proposed by Security Ticker CUSIP Date Management Issue Proposed or Shareholder Principal Funds, Inc. - LargeCap Blend Fund I PLIIX 74253Q838 07/15/2010 Management Approval of a Plan of Acquisition providing for the Institutional Class Shares reorganization of the LargeCap Blend Fund I (the Fund) into the LargeCap S&P 500 Index Fund. Vote FOR AGAINST ABSTAIN Total Shares Voted Management has asked that this Fund vote issues proposed for securities held its portfolio in proportion to the votes of the other shareholders of those securities. Principal Variable Contracts Funds, Inc. - Principal LifeTime 2050 Account Sub-Advisor: Principal Global Investors, LLC Issue Meeting Proposed by Security Ticker CUSIP Date Management Issue Proposed or Shareholder Principal Funds, Inc. - LargeCap Blend Fund I PLIIX 74253Q838 07/15/2010 Management Approval of a Plan of Acquisition providing for the Institutional Class Shares reorganization of the LargeCap Blend Fund I (the Fund) into the LargeCap S&P 500 Index Fund. Vote FOR AGAINST ABSTAIN Total Shares Voted Management has asked that this Fund vote issues proposed for securities held its portfolio in proportion to the votes of the other shareholders of those securities. Principal Variable Contracts Funds, Inc. - Principal LifeTime Strategic Income Account Sub-Advisor: Principal Global Investors, LLC Issue Meeting Proposed by Security Ticker CUSIP Date Management Issue Proposed or Shareholder Principal Funds, Inc. - LargeCap Blend Fund I PLIIX 74253Q838 07/15/2010 Management Approval of a Plan of Acquisition providing for the Institutional Class Shares reorganization of the LargeCap Blend Fund I (the Fund) into the LargeCap S&P 500 Index Fund. Vote FOR AGAINST ABSTAIN Total Shares Voted Management has asked that this Fund vote issues proposed for securities held its portfolio in proportion to the votes of the other shareholders of those securities. FUND: Principal Variable Contracts Funds, Inc.  Real Estate Securities Account SUB-ADVISOR: Principal Real Estate Investors Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - Real Estate Securities LaSalle Hotel Properties Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LHO 21-Apr-11 USA Annual 09-Feb-11 0 Vote Proponent Mgmt Rec Instruction Elect Director Michael D. Barnello Mgmt For For Elect Director Donald A. Washburn Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Digital Realty Trust, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DLR 25-Apr-11 USA Annual 07-Mar-11 0 Vote Proponent Mgmt Rec Instruction Elect Director Richard A. Magnuson Mgmt For For Elect Director Michael F. Foust Mgmt For For Elect Director Laurence A. Chapman Mgmt For For Elect Director Kathleen Earley Mgmt For For Elect Director Ruann F. Ernst Mgmt For For Elect Director Dennis E. Singleton Mgmt For For Elect Director Robert H. Zerbst Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Apartment Investment and Management Company Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - Real Estate Securities Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AIV 26-Apr-11 USA 03748R101 Annual 25-Feb-11 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director James N. Bailey Mgmt For For 2 Elect Director Terry Considine Mgmt For For 3 Elect Director Richard S. Ellwood Mgmt For For 4 Elect Director Thomas L. Keltner Mgmt For For 5 Elect Director J. Landis Martin Mgmt For For 6 Elect Director Robert A. Miller Mgmt For For 7 Elect Director Kathleen M. Nelson Mgmt For For 8 Elect Director Michael A. Stein Mgmt For For 9 Ratify Auditors Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 11 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 12 Amend Charter Permiting the Board to Grant Waivers of the Mgmt For For Ownership Limit Colonial Properties Trust Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CLP 27-Apr-11 USA Annual 18-Feb-11 0 Vote Proponent Mgmt Rec Instruction Elect Director Carl F. Bailey Mgmt For For Elect Director Edwin M. Crawford Mgmt For For Elect Director M. Miller Gorrie Mgmt For For Elect Director William M. Johnson Mgmt For For Elect Director James K. Lowder Mgmt For For Elect Director Thomas H. Lowder Mgmt For For Elect Director Herbert A. Meisler Mgmt For For Elect Director Claude B. Nielsen Mgmt For For Elect Director Harold W. Ripps Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - Real Estate Securities Elect Director John W. Spiegel Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year General Growth Properties, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GGP 27-Apr-11 USA Annual 28-Feb-11 0 Vote Proponent Mgmt Rec Instruction Elect Director Richard B. Clark Mgmt For For Elect Director Mary Lou Fiala Mgmt For For Elect Director Bruce J. Flatt Mgmt For For Elect Director John K. Haley Mgmt For For Elect Director Cyrus Madon Mgmt For For Elect Director Sandeep Mathrani Mgmt For For Elect Director David J. Neithercut Mgmt For For Elect Director Sheli Z. Rosenberg Mgmt For For Elect Director John G. Schreiber Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year HCP, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HCP 28-Apr-11 USA 40414L109 Annual 04-Mar-11 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director James F. Flaherty III Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - Real Estate Securities 2 Elect Director Christine N. Garvey Mgmt For For 3 Elect Director David B. Henry Mgmt For For 4 Elect Director Lauralee E. Martin Mgmt For For 5 Elect Director Michael D. McKee Mgmt For For 6 Elect Director Peter L. Rhein Mgmt For For 7 Elect Director Kenneth B. Roath Mgmt For For 8 Elect Director Richard M. Rosenberg Mgmt For For 9 Elect Director Joseph P. Sullivan Mgmt For For 10 Ratify Auditors Mgmt For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 12 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Equity One, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EQY 02-May-11 USA Annual 07-Mar-11 0 Vote Proponent Mgmt Rec Instruction Elect Director Noam Ben-Ozer Mgmt For For Elect Director James S. Cassel Mgmt For For Elect Director Cynthia R. Cohen Mgmt For For Elect Director David Fischel Mgmt For For Elect Director Neil Flanzraich Mgmt For For Elect Director Nathan Hetz Mgmt For Withhold Elect Director Chaim Katzman Mgmt For For Elect Director Peter Linneman Mgmt For For Elect Director Jeffrey S. Olson Mgmt For For Elect Director Dori Segal Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Amend Omnibus Stock Plan Mgmt For Against Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - Real Estate Securities PS Business Parks, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PSB 02-May-11 USA 69360J107 Annual 10-Mar-11 0 Vote Proponent Mgmt Rec Instruction Elect Director Ronald L. Havner Mgmt For For Elect Director Joseph D. Russell Mgmt For For Elect Director R. Wesley Burns Mgmt For For Elect Director Jennifer Holden Dunbar Mgmt For For Elect Director Arthur M. Friedman Mgmt For For Elect Director James H. Kropp Mgmt For For Elect Director Sara Grootwassink Lewis Mgmt For For Elect Director Michael V. McGee Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Home Properties, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HME 03-May-11 USA Annual 08-Mar-11 0 Vote Proponent Mgmt Rec Instruction Elect Director Stephen R. Blank Mgmt For For Elect Director Alan L. Gosule Mgmt For For Elect Director Leonard F. Helbig, III Mgmt For For Elect Director Charles J. Koch Mgmt For For Elect Director Thomas P. Lydon, Jr. Mgmt For For Elect Director Edward J. Pettinella Mgmt For For Elect Director Clifford W. Smith, Jr. Mgmt For For Elect Director Amy L. Tait Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - Real Estate Securities 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Approve Omnibus Stock Plan Mgmt For For 5 Ratify Auditors Mgmt For For Education Realty Trust, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EDR 04-May-11 USA 28140H104 Annual 04-Mar-11 0 Vote Proponent Mgmt Rec Instruction Elect Director Paul O. Bower Mgmt For For Elect Director Monte J. Barrow Mgmt For For Elect Director William J. Cahill, III Mgmt For For Elect Director Randall L. Churchey Mgmt For For Elect Director John L. Ford Mgmt For For Elect Director Howard A. Silver Mgmt For For Elect Director Wendell W. Weakley Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Federal Realty Investment Trust Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FRT 04-May-11 USA Annual 17-Mar-11 0 Vote Proponent Mgmt Rec Instruction Elect Director Jon E. Bortz Mgmt For For Elect Director David W. Faeder Mgmt For For Elect Director Kristin Gamble Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - Real Estate Securities Elect Director Warren M. Thompson Mgmt For For Elect Director Donald C. Wood Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Kimco Realty Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan KIM 04-May-11 USA 49446R109 Annual 07-Mar-11 0 Vote Proponent Mgmt Rec Instruction Elect Director M. Cooper Mgmt For For Elect Director P. Coviello Mgmt For For Elect Director R. Dooley Mgmt For For Elect Director J. Grills Mgmt For For Elect Director D. Henry Mgmt For For Elect Director F. P. Hughes Mgmt For For Elect Director F. Lourenso Mgmt For For Elect Director C. Nicholas Mgmt For For Elect Director R. Saltzman Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For AMB Property Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AMB 05-May-11 USA 00163T109 Annual 02-Mar-11 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director T. Robert Burke Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - Real Estate Securities 2 Elect Director David A. Cole Mgmt For For 3 Elect Director Lydia H. Kennard Mgmt For For 4 Elect Director J. Michael Losh Mgmt For For 5 Elect Director Hamid R. Moghadam Mgmt For For 6 Elect Director Frederick W. Reid Mgmt For For 7 Elect Director Jeffrey L. Skelton Mgmt For For 8 Elect Director Thomas W. Tusher Mgmt For For 9 Elect Director Carl B. Webb Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 11 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year American Campus Communities, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ACC 05-May-11 USA Annual 14-Mar-11 0 Vote Proponent Mgmt Rec Instruction Elect Director William C. Bayless, Jr. Mgmt For For Elect Director R.D. Burck Mgmt For For Elect Director G. Steven Dawson Mgmt For For Elect Director Cydney C. Donnell Mgmt For For Elect Director Edward Lowenthal Mgmt For For Elect Director Joseph M. Macchione Mgmt For For Elect Director Winston W. Walker Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Glimcher Realty Trust Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GRT 05-May-11 USA Annual 18-Mar-11 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - Real Estate Securities Vote Proponent Mgmt Rec Instruction Elect Director Richard F. Celeste Mgmt For For Elect Director Wayne S. Doran Mgmt For For Elect Director Michael P. Glimcher Mgmt For For Elect Director Alan R. Weiler Mgmt For For 2 Ratify Auditors Mgmt For For 3 Increase Authorized Common Stock Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Health Care REIT, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HCN 05-May-11 USA 42217K106 Annual 08-Mar-11 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director William C. Ballard, Jr. Mgmt For For 2 Elect Director Peter J. Grua Mgmt For For 3 Elect Director R. Scott Trumbull Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Increase Authorized Common Stock Mgmt For For 7 Ratify Auditors Mgmt For For Public Storage Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PSA 05-May-11 USA 74460D109 Annual 10-Mar-11 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - Real Estate Securities Elect Trustee B. Wayne Hughes Mgmt For For Elect Trustee Ronald L. Havner, Jr. Mgmt For For Elect Trustee Tamara Hughes Gustavson Mgmt For For Elect Trustee Uri P. Harkham Mgmt For For Elect Trustee B. Wayne Hughes, Jr. Mgmt For For Elect Trustee Avedick B. Poladian Mgmt For For Elect Trustee Gary E. Pruitt Mgmt For For Elect Trustee Ronald P. Spogli Mgmt For For Elect Trustee Daniel C. Staton Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Starwood Hotels & Resorts Worldwide, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HOT 05-May-11 USA 85590A401 Annual 10-Mar-11 0 Vote Proponent Mgmt Rec Instruction Elect Director Adam M. Aron Mgmt For For Elect Director Charlene Barshefsky Mgmt For For Elect Director Thomas E. Clarke Mgmt For For Elect Director Clayton C. Daley, Jr. Mgmt For For Elect Director Bruce W. Duncan Mgmt For For Elect Director Lizanne Galbreath Mgmt For For Elect Director Eric Hippeau Mgmt For For Elect Director Stephen R. Quazzo Mgmt For For Elect Director Thomas O. Ryder Mgmt For For Elect Director Frits van Paasschen Mgmt For For Elect Director Kneeland C. Youngblood Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - Real Estate Securities 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Marriott International, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MAR 06-May-11 USA Annual 15-Mar-11 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director J.W. Marriott, Jr. Mgmt For For 2 Elect Director John W. Marriott, III Mgmt For For 3 Elect Director Mary K. Bush Mgmt For For 4 Elect Director Lawrence W. Kellner Mgmt For For 5 Elect Director Debra L. Lee Mgmt For For 6 Elect Director George Munoz Mgmt For For 7 Elect Director Harry J. Pearce Mgmt For For 8 Elect Director Steven S Reinemund Mgmt For For 9 Elect Director Lawrence M. Small Mgmt For For 10 Elect Director Arne M. Sorenson Mgmt For For 11 Ratify Auditors Mgmt For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 13 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year AvalonBay Communities, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AVB 11-May-11 USA Annual 04-Mar-11 0 Vote Proponent Mgmt Rec Instruction Elect Director Bryce Blair Mgmt For For Elect Director Bruce A. Choate Mgmt For For Elect Director John J. Healy, Jr. Mgmt For For Elect Director Timothy J. Naughton Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - Real Estate Securities Elect Director Lance R. Primis Mgmt For For Elect Director Peter S. Rummell Mgmt For For Elect Director H. Jay Sarles Mgmt For For Elect Director W. Edward Walter Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year CB Richard Ellis Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CBG 11-May-11 USA 12497T101 Annual 11-Mar-11 0 Vote Proponent Mgmt Rec Instruction Elect Director Richard C. Blum Mgmt For For Elect Director Curtis F. Feeny Mgmt For For Elect Director Bradford M. Freeman Mgmt For For Elect Director Michael Kantor Mgmt For For Elect Director Frederic V. Malek Mgmt For For Elect Director Jane J. Su Mgmt For For Elect Director Laura D. Tyson Mgmt For For Elect Director Brett White Mgmt For For Elect Director Gary L. Wilson Mgmt For For Elect Director Ray Wirta Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Entertainment Properties Trust Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EPR 11-May-11 USA 29380T105 Annual 14-Feb-11 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - Real Estate Securities Vote Proponent Mgmt Rec Instruction Elect Director David Brain Mgmt For For Elect Director Robert Druten Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Equity LifeStyle Properties, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ELS 11-May-11 USA 29472R108 Annual 04-Mar-11 0 Vote Proponent Mgmt Rec Instruction Elect Director Philip C. Calian Mgmt For For Elect Director David J. Contis Mgmt For For Elect Director Thomas E. Dobrowski Mgmt For For Elect Director Thomas P. Heneghan Mgmt For For Elect Director Sheli Z. Rosenberg Mgmt For For Elect Director Howard Walker Mgmt For For Elect Director Gary L. Waterman Mgmt For For Elect Director Samuel Zell Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Corrections Corporation of America Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CXW 12-May-11 USA 22025Y407 Annual 14-Mar-11 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - Real Estate Securities Elect Director John D. Ferguson Mgmt For For Elect Director Damon T. Hininger Mgmt For For Elect Director Donna M. Alvarado Mgmt For For Elect Director William F. Andrews Mgmt For For Elect Director John D. Correnti Mgmt For For Elect Director Dennis W. DeConcini Mgmt For For Elect Director John R. Horne Mgmt For For Elect Director C. Michael Jacobi Mgmt For For Elect Director Thurgood Marshall, Jr. Mgmt For For Elect Director Charles L. Overby Mgmt For For Elect Director John R. Prann, Jr. Mgmt For For Elect Director Joseph V. Russell Mgmt For For Elect Director Henri L. Wedell Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Amend Omnibus Stock Plan Mgmt For For Highwoods Properties, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HIW 12-May-11 USA Annual 01-Mar-11 0 Vote Proponent Mgmt Rec Instruction Elect Director Thomas W. Adler Mgmt For For Elect Director Gene H. Anderson Mgmt For For Elect Director Edward J. Fritsch Mgmt For For Elect Director David J. Hartzell Mgmt For For Elect Director Sherry A. Kellett Mgmt For For Elect Director L. Glenn Orr, Jr. Mgmt For For Elect Director O. Temple Sloan, Jr. Mgmt For For 2 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - Real Estate Securities 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Host Hotels & Resorts, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HST 12-May-11 USA 44107P104 Annual 16-Mar-11 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Robert M. Baylis Mgmt For For 2 Elect Director Willard W. Brittain Mgmt For For 3 Elect Director Terence C. Golden Mgmt For For 4 Elect Director Ann M. Korologos Mgmt For For 5 Elect Director Richard E. Marriott Mgmt For For 6 Elect Director John B. Morse, Jr. Mgmt For For 7 Elect Director Gordon H. Smith Mgmt For For 8 Elect Director W. Edward Walter Mgmt For For 9 Ratify Auditors Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 11 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Ventas, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan VTR 12-May-11 USA 92276F100 Annual 16-Mar-11 0 Vote Proponent Mgmt Rec Instruction Elect Director Debra A. Cafaro Mgmt For For Elect Director Douglas Crocker II Mgmt For For Elect Director Ronald G. Geary Mgmt For For Elect Director Jay M. Gellert Mgmt For For Elect Director Matthew J. Lustig Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - Real Estate Securities Elect Director Robert D. Reed Mgmt For For Elect Director Sheli Z. Rosenberg Mgmt For For Elect Director Glenn J. Rufrano Mgmt For For Elect Director James D. Shelton Mgmt For For Elect Director Thomas C. Theobald Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Tanger Factory Outlet Centers, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SKT 13-May-11 USA Annual 17-Mar-11 0 Vote Proponent Mgmt Rec Instruction Elect Director Jack Africk Mgmt For For Elect Director Steven B. Tanger Mgmt For For Elect Director William G. Benton Mgmt For For Elect Director Bridget Ryan Berman Mgmt For For Elect Director Donald G. Drapkin Mgmt For For Elect Director Thomas J. Reddin Mgmt For For Elect Director Thomas E. Robinson Mgmt For For Elect Director Allan L. Schuman Mgmt For For 2 Ratify Auditors Mgmt For For 3 Increase Authorized Common Stock Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Boston Properties, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BXP 17-May-11 USA Annual 23-Mar-11 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - Real Estate Securities Vote Proponent Mgmt Rec Instruction 1 Elect Director Lawrence S. Bacow Mgmt For For 2 Elect Director Zoe Baird Mgmt For For 3 Elect Director Alan J. Patricof Mgmt For For 4 Elect Director Martin Turchin Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 7 Ratify Auditors Mgmt For For 8 Prepare Sustainability Report SH Against For Essex Property Trust, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ESS 17-May-11 USA Annual 28-Feb-11 0 Vote Proponent Mgmt Rec Instruction Elect Director David W. Brady Mgmt For For Elect Director Byron A. Scordelis Mgmt For For Elect Director Janice L. Sears Mgmt For For Elect Director Claude J. Zinngrabe, Jr Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Simon Property Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SPG 19-May-11 USA Annual 21-Mar-11 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - Real Estate Securities 1 Elect Director Melvyn E. Bergstein Mgmt For For 2 Elect Director Linda Walker Bynoe Mgmt For For 3 Elect Director Larry C. Glasscock Mgmt For For 4 Elect Director Karen N. Horn Mgmt For For 5 Elect Director Allan Hubbard Mgmt For For 6 Elect Director Reuben S. Leibowitz Mgmt For For 7 Elect Director Daniel C. Smith Mgmt For For 8 Elect Director J. Albert Smith, Jr. Mgmt For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 10 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 11 Ratify Auditors Mgmt For For DuPont Fabros Technology, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DFT 25-May-11 USA 26613Q106 Annual 28-Mar-11 0 Vote Proponent Mgmt Rec Instruction Elect Director Michael A. Coke Mgmt For For Elect Director Lammot J. du Pont Mgmt For For Elect Director Thomas D. Eckert Mgmt For For Elect Director Hossein Fateh Mgmt For For Elect Director Frederic V. Malek Mgmt For For Elect Director John T. Roberts, Jr. Mgmt For For Elect Director John H. Toole Mgmt For For 2 Approve Omnibus Stock Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Ratify Auditors Mgmt For For Douglas Emmett, Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - Real Estate Securities Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DEI 26-May-11 USA 25960P109 Annual 01-Apr-11 0 Vote Proponent Mgmt Rec Instruction Elect Director Dan A. Emmett Mgmt For For Elect Director Jordan L. Kaplan Mgmt For For Elect Director Kenneth M. Panzer Mgmt For For Elect Director Leslie E. Bider Mgmt For For Elect Director Ghebre Selassie Mehreteab Mgmt For For Elect Director Thomas E. O'Hern Mgmt For For Elect Director Andrea Rich Mgmt For For Elect Director William Wilson III Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years Three Years 4 Ratify Auditors Mgmt For For Hersha Hospitality Trust Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HT 26-May-11 USA Annual 31-Mar-11 0 Vote Proponent Mgmt Rec Instruction Elect Director Hasu P. Shah Mgmt For For Elect Director Eduardo S. Elsztain Mgmt For Withhold Elect Director Dianna F. Morgan Mgmt For For Elect Director Kiran P. Patel Mgmt For For Elect Director John M. Sabin Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Approve Omnibus Stock Plan Mgmt For For 5 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - Real Estate Securities Jones Lang LaSalle Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan JLL 26-May-11 USA 48020Q107 Annual 18-Mar-11 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Hugo Bague Mgmt For For 2 Elect Director Colin Dyer Mgmt For For 3 Elect Director Darryl Hartley-Leonard Mgmt For For 4 Elect Director Deanne Julius Mgmt For For 5 Elect Director Ming Lu Mgmt For For 6 Elect Director Lauralee E. Martin Mgmt For For 7 Elect Director Martin H. Nesbitt Mgmt For For 8 Elect Director Sheila A. Penrose Mgmt For For 9 Elect Director David B. Rickard Mgmt For For 10 Elect Director Roger T. Staubach Mgmt For For 11 Elect Director Thomas C. Theobald Mgmt For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 13 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 14 Provide Right to Call Special Meeting Mgmt For For 15 Ratify Auditors Mgmt For For Mid-America Apartment Communities, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MAA 26-May-11 USA 59522J103 Annual 18-Mar-11 0 Vote Proponent Mgmt Rec Instruction Elect Director H. Eric Bolton, Jr. Mgmt For For Elect Director Alan B. Graf, jr. Mgmt For For Elect Director John S. Grinalds Mgmt For For Elect Director Ralph Horn Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - Real Estate Securities Elect Director Philip W. Norwood Mgmt For For Elect Director W. Reid Sanders Mgmt For For Elect Director William B. Sansom Mgmt For For Elect Director Simon R.C. Wadsworth Mgmt For For 2 Increase Authorized Common Stock Mgmt For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Ratify Auditors Mgmt For For The Macerich Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MAC 26-May-11 USA Annual 15-Mar-11 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Douglas D. Abbey Mgmt For For 2 Elect Director Dana K. Anderson Mgmt For For 3 Elect Director Arthur M. Coppola Mgmt For For 4 Elect Director Edward C. Coppola Mgmt For For 5 Elect Director James S. Cownie Mgmt For For 6 Elect Director Fred S. Hubbell Mgmt For For 7 Elect Director Diana M. Laing Mgmt For For 8 Elect Director Stanley A. Moore Mgmt For For 9 Elect Director Mason G. Ross Mgmt For For 10 Elect Director William P. Sexton Mgmt For For 11 Ratify Auditors Mgmt For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 13 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Vornado Realty Trust Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan VNO 26-May-11 USA Annual 30-Mar-11 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - Real Estate Securities Vote Proponent Mgmt Rec Instruction Elect Director Anthony W. Deering Mgmt For Withhold Elect Director Michael Lynne Mgmt For Withhold Elect Director Ronald G. Targan Mgmt For Withhold 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Require a Majority Vote for the Election of Directors SH Against For 6 Require Independent Board Chairman SH Against For 7 Declassify the Board of Directors SH Against For AMB Property Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AMB 01-Jun-11 USA 00163T109 Special 21-Apr-11 0 Vote Proponent Mgmt Rec Instruction 1 Issue Shares in Connection with Acquisition Mgmt For For 2 Amend Bylaws Providing for Certain Features of the Leadership Mgmt For For Structure 3 Amend Charter of Combined Company Mgmt For Against 4 Adjourn Meeting Mgmt For For ProLogis Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PLD 01-Jun-11 USA Special 21-Apr-11 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - Real Estate Securities Ramco-Gershenson Properties Trust Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RPT 01-Jun-11 USA Annual 06-Apr-11 0 Vote Proponent Mgmt Rec Instruction Elect Director Arthur H. Goldberg Mgmt For For Elect Director Mark K. Rosenfeld Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Taubman Centers, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TCO 02-Jun-11 USA Annual 04-Apr-11 0 Vote Proponent Mgmt Rec Instruction Elect Director Robert S. Taubman Mgmt For For Elect Director Lisa A. Payne Mgmt For For Elect Director William U. Parfet Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year SL Green Realty Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SLG 15-Jun-11 USA 78440X101 Annual 31-Mar-11 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Global Investors Institution Account(s): PVC Funds, Inc - Real Estate Securities Elect Director Marc Holliday Mgmt For For Elect Director John S. Levy Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Equity Residential Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EQR 16-Jun-11 USA 29476L107 Annual 31-Mar-11 0 Vote Proponent Mgmt Rec Instruction Elect Director John W. Alexander Mgmt For For Elect Director Charles L. Atwood Mgmt For For Elect Director Linda Walker Bynoe Mgmt For For Elect Director Bradley A. Keywell Mgmt For For Elect Director John E. Neal Mgmt For For Elect Director David J. Neithercut Mgmt For For Elect Director Mark S. Shapiro Mgmt For For Elect Director Gerald A. Spector Mgmt For For Elect Director B. Joseph White Mgmt For For Elect Director Samuel Zell Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 6 Provide for Cumulative Voting SH Against For 7 Include Sustainability as a Performance Measure for Senior SH Against Against Executive Compensation SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Principal Variable Contracts Funds, Inc. (Registrant) /s/ Nora Everett By Nora Everett President and Chief Executive Officer Date August 17, 2011
